 
Final Execution
Version
7.21.09


THIRD AMENDED AND RESTATED CONTRIBUTION AGREEMENT
 
THIS THIRD AMENDED AND RESTATED CONTRIBUTION AGREEMENT (this “Agreement”) is
made as of July 21, 2009 (“Effective Date”) by and among Private Escapes
Holdings, LLC, a Delaware limited liability company (as assignee in interest to
Private Escapes Premiere, LLC, a Colorado limited liability company, “PE”) on
behalf of itself and certain of its affiliates (such affiliates being sometimes
referred to hereinafter as “PE Affiliates” and being listed in SCHEDULE ONE
attached hereto), and Ultimate Escapes Holdings, LLC, a Delaware limited
liability company (hereinafter referred to as “Holdings”) on behalf of itself
and all of its affiliates (such affiliates being sometimes referred to as
“Holdings Affiliates” and being listed in SCHEDULE TWO attached
hereto).  Throughout this Agreement, PE, Holdings and/or URH are sometimes
referred to as a “Party,” and collectively referred to as the “Parties.”  The
Holdings Affiliates and PE Affiliates are collectively referred to as
“Affiliates.”
 
RECITALS:
 
WHEREAS, Holdings, Ultimate Resort Holdings, LLC, a Delaware limited liability
company, (“URH”) and PE (as assignee in interest to Private Escapes Premiere,
LLC, a Colorado limited liability company) entered into that certain
Contribution Agreement, dated as of September 7, 2007, as further amended by
that certain Amended and Restated Contribution Agreement dated May 21, 2008; and
amended by that certain Second Amended and Restated Contribution Agreement dated
June 12, 2009 (as amended, collectively, the “Contribution Agreement”);
 
WHEREAS, URH, PE and Ultimate Escapes Clubs, LLC, a Delaware limited liability
company (“Escapes Clubs”) entered into that certain Marketing Cooperation
Agreement of even date herewith (as  amended, the “Marketing Cooperation
Agreement”);
 
WHEREAS, PE desires to contribute as a PE Capital Contribution the PE Property
to Holdings in exchange for the PE Membership Interest (as said terms are
defined herein) and Holdings desires to accept the PE Property from PE as a PE
Capital Contribution in exchange for the PE Membership Interest on the terms and
conditions hereinafter set forth; and
 
WHEREAS, in accordance with Section 11.6 of the Contribution Agreement , the
parties to the Contribution Agreement and the parties hereto desire to amend and
restate the Contribution Agreement in its entirety.
 
NOW, THEREFORE, in consideration of the premises, mutual covenants, agreements,
representations and warranties contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree that the Contribution Agreement is hereby amended by
striking said Contribution Agreement in its entirety and substituting therefore
the following Third Amended and Restated Contribution Agreement:

 
 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED CONTRIBUTION AGREEMENT
 
ARTICLE 1.

 
Purpose of Holdings; Definitions; Exhibits and Schedules
 
1.1          Holdings.
 
a.           Except as set forth in the Marketing Cooperation Agreement, this
Agreement sets forth the entire agreement and understanding among the Parties as
to the subject matter hereof, and supersedes all prior agreements, oral or
written, and all other communications between the Parties relating to the
subject matter hereof, including without limitation any and all term sheets and
oral agreements.  This Agreement is for the purpose of specifying the Capital
Contribution of PE and the conditions, covenants and agreements of the Parties
with respect to Holdings.
 
(i)           The rights, duties, and obligations of the Parties hereto as
respects their membership and Membership Interests in Holdings effective as of
the Closing Date shall be set forth in the LLC Agreement as defined below.  PE
and URH agree to accept and execute the LLC Agreement on the Closing Date and
agree to be bound by the terms thereof with respect to their Membership
Interests and relationship as respects the operation of Holdings.
 
(ii)          The Parties’ obligations hereunder are subject to the terms,
conditions and covenants herein contained.
 
1.2          Primary Purpose of Holdings.  The primary purpose of Holdings is to
provide luxury vacation opportunities including, without limitation, in the
destination club marketplace, and to engage in such other lawful activities as
are reasonably necessary or useful to the furtherance of the foregoing purpose,
upon and subject to the terms and conditions of the LLC Agreement (the
“Business”).  In connection with the Business, and pursuant to the LLC
Agreement, Holdings may (i) enter into contracts with Persons for DC
Memberships, (ii) buy, lease, sell or otherwise transfer or dispose of real
property, any improvements thereon, or any part thereof, and (iii) engage in
such other activities as are reasonably incidental to the foregoing with respect
to the Business. The Certificate of Organization of Holdings is attached hereto
as EXHIBIT “A” and incorporated herein by this reference.
 
1.3          Definitions.  As used in this Agreement, the following capitalized
terms shall have the meanings ascribed to them as follows:
 
“A.L.T.A.” shall mean American Land Title Association.
 
“Amenities” shall mean any pool, tennis, beach, golf, spa, exercise, lounge or
similar amenity or facility.
 
“Amenities Club” shall mean any club that provides use or availability of
Amenities to PE, Holdings, or any of the PE's Affiliates or Holdings Affiliates
or DC Members as may be associated with any of the Real Property.
 
“Amenities Club Memberships” shall mean any membership related to any Amenities
Club which offers or provides use of Amenities to PE, Holdings, or any of the PE
Affiliates or Holdings, Affiliates or DC Members as may be associated with any
of the Real Property.

 
2

--------------------------------------------------------------------------------

 

“Assumed Liabilities” shall mean any Liability properly allocable (on a per diem
basis) and attributable to or arising from the PE Property (specifically
excluding the PE Excluded Property), to the extent such Liability relates to the
period of time on or after the Closing Date.  For purposes of clarification,
Assumed Liabilities shall include: (i) any Lien which is a PE Permitted
Exceptions (as respects PE, an amount not to exceed in the aggregate the amount
of “Allowable Indebtedness” as set forth on Exhibits C, D and E or otherwise
agreed to by the Parties in writing) and any costs or expenses incurred to
record new and/or amended mortgages on any Real Property in connection with the
CapSource Loan and JDI Loan and all related notarial and recording fees; (ii)
prepaid annual dues for DC Members of PE in good standing on the date of
Closing; and (iv) all settlement fees and settlement escrow fees charged by the
Title Company and payable by PE in connection with the Closing and title search
fees, title premiums, real estate taxes, homeowner assessments, recording costs,
transfer and/or documentary taxes, and entity maintenance fees and related local
counsel legal expenses for certain international PE Affiliates payable by PE at
Closing in connection with the PE Real Property being contributed to Holdings
hereunder  (collectively, “Assumed PE Closing Costs”) in an amount not to exceed
Four Hundred Thousand and No/100 Dollars ($400,000.00) (“Assumed PE Closing
Costs Cap”)(v) any Liability related to the Sypris/ITO Settlement; (vi) any
Liability related to that certain Promissory Note dated July 9, 2009 made by PE,
Private Escapes Pinnacle, LLC, a  Colorado limited liability company, Private
Escapes Pinnacle 1600 Broadway, LLC, a New York limited liability company,
Private Escapes Platinum, LLC, a  Colorado limited liability company, Private
Escapes Platinum Link, LLC, a New York limited liability company in favor of
Holdings in the principal amount of Three Hundred and Fifty Thousand and No/100
Dollars ($350,000.00); (vii) any Liability not to exceed Forty-Six  Million and
No/100 Dollars ($46,000,000) arising or relating to any refund or redemption
obligations for PE DC Members existing as of the Effective Date in good standing
on the date of Closing and the PE Resigned Members; provided however that any
Liability for such PE Resigned Members shall not exceed and shall be capped at
Ten Million and No/100 Dollars ($10,000,000.00) (item (vii) above being
hereinafter collectively referred to as “Assumed Membership Refund
Obligations”).  Notwithstanding anything in this Agreement to the Contrary,
Assumed Liabilities shall expressly exclude any Unassumed Liabilities.
 
“Balance Sheet Date” shall mean a date thirty (30) days prior to the Closing
Date.
 
“Benefit Plan” shall mean any pensions, retirement, profit-sharing, deferred
compensation, stock/membership interest option, employee stock/membership
interest ownership, severance pay, vacation, bonus or other stock/membership
interest incentive plan, any other written employee program or arrangement,
whether arrived at through collective bargaining or otherwise, or any other
“Employee Benefit Plan,” as such term is defined in the Employee Retirement
Income Security Act of 1974, as amended.
 
“Business Days” shall mean Monday through Friday but excluding such days that
banks in the State of New York are authorized or required to be closed for
general business.
 
"CapSource" or “Lender” shall mean CapitalSource Finance, LLC, a Delaware
limited liability company or any affiliate of CapSource.
 
“CapSource Loan” shall mean that certain Amended and Restated Loan and Security
Agreement, to be made and executed as of the Closing Date, by and among
Borrowers and any New Borrower (as defined therein), CapSource, as Agent and
CapitalSourceBahamas, LLC, as Bahamas Collateral Agent and the Lenders (as
defined therein).

 
3

--------------------------------------------------------------------------------

 

“Closing” shall mean that certain occurrence and transaction by which in
accordance with Article 2 hereinbelow, the PE Property and that portion of the
PE Cash is directly or indirectly contributed by PE and/or the PE Affiliates to
Holdings in exchange for the PE Membership Interest.
 
“Closing Date” shall have the meaning assigned to such term as set forth in
Section 6.1 hereof.
 
“Contract” shall mean any written or oral contract, agreement, understanding,
lease, usufruct, license plan, instrument, commitment, restriction, arrangement,
obligation, undertaking, practice or authorization of any kind or character or
other document to which any Person is a party or that is binding on any Person
or its securities, assets or business.
 
“Current Holdings Title Policies/Commitments” shall mean any and all A.L.T.A
owner’s policies/commitments issued by the Title Company to Holdings and/or
Holdings Affiliates insuring and/or committing to insure Marketable Title to
Holdings Real Property.
 
“Damages” shall mean losses (including, without limitation, diminution in
value), liabilities, damages, lawsuits, deficiencies, claims, Taxes, reasonable
costs and reasonable expenses (whether or not arising out of third-party
claims), including, without limitation, interest, penalties, reasonable
attorneys’ fees and all other reasonable amounts paid in investigation, defense
or settlement of any of the foregoing, but excluding any amount of insurance
proceeds actually recovered.  The term “Damages” is not limited to matters
asserted by third parties against a Party (or the PE Affiliates or Holdings
Affiliates), but includes Damages incurred or sustained by a Party (or the PE
Affiliates or Holdings Affiliates) in the absence of third party claims.
 
“Destination Club” or “Club” shall mean any and all destination clubs offered by
PE or any PE Affiliate or Holdings or any Holdings Affiliate, including without
limitation Ultimate Escapes Premiere Club, Ultimate Escapes Signature Club and
Ultimate Escapes Elite Club.
 
“DC Memberships” or “DC Members” shall mean all of the Destination Club
memberships and Destination Club members and rights, titles and interests in
such memberships and members existing or to exist in any of the Destination
Clubs to include all residual rights thereto and all promissory notes or other
obligations for payment respecting such DC Memberships.
 
“Declaration” shall mean any declaration of condominium or declaration of
covenants, conditions and restrictions or similar declaration recorded as
against the Real Property.
 
“Effective Date” shall have the meaning set forth in the introductory paragraph.
 
“Escapes Club Membership Agreement” shall have the meaning ascribed to such term
as set forth in Section 2.1(c) hereinbelow.
 
“Financial Statements -PE” shall mean the unaudited Combined, Consolidated
Balance Sheets as of December 31, 2008 of PE and the PE Affiliates and the
related Combined, Consolidated Statements of Operations and changes in owners’
deficit, and Cash Flows for the year then ended and the unaudited Combined,
Consolidated Balance Sheet of PE and the PE Affiliates as of the Balance Sheet
Date and the related Combined, Consolidated Statements of Operations and Changes
in Owners’ Deficit, and Cash Flows for the most recent monthly and year to date
period then ended.
 
 “Financial Statements -URH” shall mean the unaudited Consolidated Balance Sheet
as of December 31, 2008 of URH and its affiliates and the related  Consolidated
Income Statement, and audited Combined Statements of Cash Flow for the period
then ended and the unaudited Balance Sheet of URH and its affiliates as of the
Balance Sheet Date and the related unaudited Consolidated Income Statement, and
unaudited Combined Statements of Cash Flow for the most recent monthly and year
to date period then ended.

 
4

--------------------------------------------------------------------------------

 

“Governing Documents-PE” shall mean the documents governing the offering of the
DC Memberships by PE and/or PE Affiliates.
 
“Governing Documents-Holdings” shall mean the documents governing the offering
of the DC Memberships by Holdings and/or Holdings Affiliates.
 
“Governmental Authority” shall mean any federal, state, county, local, foreign
or other governmental or public agency, instrumentality, commission, court
authority, board or body.
 
“Hazardous Materials” shall mean any substance or material defined or designated
as a hazardous or toxic waste material or substance or other similar term by any
U.S. federal or state environmental statute, regulation or ordinance presently
in effect, as such statute, regulation or ordinance has been amended through the
Effective Date, or any petroleum or petroleum derivative product.
 
“Hazardous Materials Contamination” shall mean the contamination (whether
presently existing or occurring after the Effective Date of this Agreement) of
any improvements, facilities, soil, ground water, ambient air, subsurface
strata, biota, or other elements on, or of, the Real Property by Hazardous
Materials, or the contamination of the buildings, facilities, soil, ground
water, ambient air, subsurface strata, biota or other elements on, or of, any
other property as a result of Hazardous Materials emanating from the Real
Property, not caused by, resulting from or arising in connection with any act or
omission of Holdings, its successors or assigns, or any of their respective
employees, contractors or agents occurring after the Closing Date.
 
“Holdings Accounts Receivable” shall mean (a) all trade accounts receivable and
other rights to payment from customers and DC Members of Holdings and Holdings
Affiliates and the full benefit of all security for such accounts or rights to
payment, including all trade accounts receivable representing amounts receivable
in respect of goods shipped or products sold or services rendered to customers
and DC Members of Holdings and Holdings Affiliates, (b) all other accounts or
notes receivable of Holdings and Holdings Affiliates and the full benefit of all
security for such accounts or notes and (c) any claim, remedy or other right
related to any of the foregoing; excepting however the Holdings Excluded
Property.
 
“Holdings Cash” shall mean all cash, cash equivalents and short term investments
of Holdings and Holdings Affiliates, which shall expressly include any
restricted accounts for debt service coverage maintained pursuant to the
CapSource Loan; excepting however the Holdings Excluded Property.
 
“Holdings Content” shall mean the respective proprietary works of authorship of
Holdings and/or the Holdings Affiliates, including without limitation, computer
software (in object code or source code), scripts, programming codes, data,
information, HTML code, images, illustrations, graphics, files, text and or any
other written or machine readable expressions of information as may exist in any
tangible media; excepting however the Holdings Excluded Property.
 
“Holdings Data” shall mean names, mailing addresses, email addresses, account
information, credit card information, zip codes, age, income and similar
information of any Person which is held by Holdings and/or any Holdings
Affiliate including any Holdings Member or prospect on any customer list of
Holdings and/or any Holdings Affiliate; excepting however the Holdings Excluded
Property.

 
5

--------------------------------------------------------------------------------

 

“Holdings DC Memberships” shall mean any and all of the DC Memberships related
to the Destination Clubs owned and operated by Holdings and the Holdings
Affiliates as of the Effective Date.
 
“Holdings Excluded Property” shall mean all assets and property, including but
not limited to real property and improvements thereon, set forth and identified
on EXHIBIT “J” attached hereto, as may be amended from time to time upon written
consent of PE.
 
 “Holdings FF&E” shall mean the fixtures, furnishings and equipment of Holdings
and/or any Holdings Affiliate, including, but not limited to, such fixtures,
furniture and equipment as exist in any of the Holdings Real Property or any
offices used or occupied by Holdings and/or any Holdings Affiliate in the
operation of its business; excepting however the Holdings Excluded Property.
 
“Holdings Intangible Property” shall include all of Holdings’ and Holdings
Affiliates’ (1) Leases identified and set forth on EXHIBIT “F”, (2) Amenities
Club Memberships, (3) Holdings DC Memberships, (4) rights under all
Declarations, (5) rights under assignable licenses or permits, (6) rights to the
names “Ultimate Escapes Signature Club”, Ultimate Escapes Premiere Club” and
“Ultimate Escapes Elite Club”, (7) Holdings Intellectual Property, (8) Websites,
(9) Personal Information, (10) Option Agreements, (11) capital stock, limited
liability membership interests or other equity, ownership, proprietary or voting
interest in any Person in connection with the Destination Clubs or Holdings DC
Memberships, (12) Holdings Accounts Receivable, (13) Holdings Data,  and (14)
other business/assets existing as of the Balance Sheet Date; excepting however
the Holdings Excluded Property.
 
“Holdings Intellectual Property” shall mean all copyrights, trademarks, service
marks, patents, derivative works, Trade Secrets, Holdings Content and any other
assets of Holdings and/or any Holdings Affiliate as may commonly be referred to
or known as intellectual property; excepting however the Holdings Excluded
Property.
 
“Holdings’ Knowledge” shall mean the actual knowledge of James Tousignant and/or
Phil Callaghan without any duty to inquire or investigate.
 
 “Holdings Personal Property” shall mean all of Holdings’ and Holdings
Affiliates’ boats, planes and motor vehicles (including all cars and golf
carts), and all other tangible personal property used in connection with its
business; excepting however the Holdings Excluded Property.
 
“Holdings Permitted Exceptions” “Holdings Permitted Exceptions” shall have the
meaning ascribed to such term in Paragraph 5.1 hereof.
 
“Holdings Property” shall mean, collectively, the Holdings Real Property, the
Holdings Intangible Property, the Holdings Personal Property, the Holdings FF&E
and all other assets, properties and rights of Holdings and the Holdings
Affiliates of every kind, nature, character and description, whether real,
personal or mixed, whether tangible or intangible, whether accrued, contingent
or otherwise relating to or utilized in its business, directly or indirectly, in
whole or in part, in existence on the date hereof and any additions thereto on
or before the Closing Date,, whether or not owned in the name of Holdings or any
of the Holdings Affiliates and wherever located; excepting however the Holdings
Excluded Property.
 
“Holdings Real Property” shall mean all real property and improvements thereon
owned or leased  or under contract to be owned or leased by Holdings and/or
Holdings Affiliates as of the Closing Date and which are used or useable in the
operations of the Holdings and Holdings Affiliates’ respective Destination
Clubs,  which are identified and set forth on attached EXHIBIT “G” (the
“Holdings U.S. Property”),   EXHIBIT “H” (the “Holdings Foreign Property”), and
EXHIBIT “I” (the “Holdings Leased Property”); excepting however the Holdings
Excluded Property.  For purposes of this Agreement, the Holdings Real Property
shall only include the PE Excluded Property to the extent of such real property
is set forth on Exhibit “I” and the PE Affiliates leasehold interest in such
real property.

 
6

--------------------------------------------------------------------------------

 

“Holdings Schedules” shall mean the schedules to be provided by Holdings and
attached hereto pursuant to Section 4.2.
 
“Indemnified Party” shall mean any PE Indemnified Party and Holdings Indemnified
Party.
 
“Indemnifying Party” shall mean any Party indemnifying and holding another party
harmless in accordance with Article 10 hereof.
 
 “JDI” means JDI Ultimate, LLC, a Delaware limited liability company, and its
successors and assigns.
 
“JDI Loan” means that certain loan in the principal amount of Ten Million and
No/100 Dollars ($10,000,000) by URH in favor of JDI, as may be amended from time
to time and as shall be assumed by  Holdings at or prior to the Closing.
 
“Lease” shall mean any rental arrangement by which PE or any PE Affiliate or
Holdings or any Holdings Affiliate has obtained the use of any of the PE Real
Property or Holdings Real Property, as applicable.
 
“Liability” shall mean any direct or indirect, primary or secondary, liability,
indebtedness, obligation, penalty, expense (including, without limitation, costs
of investigation, collection and defense), claim, deficiency, guaranty or
endorsement of or by any Person (other than endorsements of notes, bills and
checks presented to banks for collection or deposit in the ordinary course of
business) of any type, whether accrued, absolute, contingent, liquidated,
unliquidated, matured, unmatured or otherwise.
 
“Lien” shall mean any mortgage, lien, security interest, pledge, hypothecation,
encumbrance, restriction, encroachment, easement, conditional sale agreement,
title retention or other security arrangement, defect of title, adverse right or
interest, third party interest, charge or claim of any nature whatsoever of, on,
or with respect to any property or property interest.
 
“LLC Agreement” shall mean that certain First Amended and Restated Operating
Agreement of Holdings in the form to be attached hereto as EXHIBIT “B” and
incorporated herein by reference no later than three (3) days prior to  Closing
or such other date as mutually agreed upon by the Parties.
 
“Loss” shall mean any and all direct or indirect demands, claims, payments,
refunds, obligations, recoveries, deficiencies, fines, penalties, interest,
assessments, restitution, actions, causes of action, suits, losses, diminution
in the value of any property, Damages, punitive, exemplary or consequential
damages payable in respect to or related to any business or property (including,
but not limited to, lost income and profits and interruptions of business),
liabilities, costs, expenses (including without limitation, (i) interest,
penalties and reasonable attorneys’ fees and expenses, (ii) attorneys’ fees and
expenses necessary to enforce rights to indemnification hereunder, and (iii)
consultant’s fees and other costs of defense or investigation), and interest on
any amount payable to a third party as a result of the foregoing, whether
accrued, absolute, contingent, known, unknown, or otherwise.
 
“Marketable Title” and/or “Marketable and Insurable Title” shall mean fee title
or a valid enforceable leasehold interest that would be insured by a Title
Company doing business in the locations of the Real Property at its regular
policy rates under the standard form of ALTA owner’s policy of title insurance
(ALTA 2006 Owners Title Policy Form (excepting as respects any Real Property
located in State of Florida, in such case the ALTA 1992 Owners Title Policy Form
applies)) with the standard or printed exceptions therein deleted and subject
only to the Holdings Permitted Exceptions or the PE Permitted Exceptions, as
applicable.

 
7

--------------------------------------------------------------------------------

 

“Marketing Cooperation Agreement” shall have the meaning ascribed to such term
as set forth in the Recitals  hereof.
 
“Marks” shall mean trademarks, trade names, logos or designations which the
applicable Party uses whether for content or otherwise.
 
“Material” or “Materially” shall be determined in light of the facts and
circumstances of the matter in question; provided, however that any specific
monetary amount cited in this Agreement shall be deemed to determine materiality
in that instance.
 
“Material Adverse Effect” shall mean, when used in connection with any Party to
this Agreement, (i) a material adverse effect upon the condition (financial or
otherwise), business, affairs, properties, assets, liabilities (actual or
contingent), operations and performance of the respective Party taken as a whole
after giving effect to any related transaction, (ii) a material adverse effect
upon the ability of such Party to consummate the transaction contemplated by
this Agreement or any of the other Agreements to which it is or will be a party,
(iii) the felony indictment of an officer or director of any Party by any
federal, state or local authority, (iv) any claim, demand, commencement of suit,
proceeding or action against a Party whereby the damages are reasonably likely
to exceed, $5,000,000, or (v) a material adverse effect upon the ability of such
Party to perform any of its obligations under this Agreement or any of the other
agreements to which it is or will be a party, if such change or effect
Materially impairs the ability of such Party to perform its obligations
hereunder or thereunder, taken as a whole; provided, however, that no fact,
event or occurrence that results from general economic and market conditions
shall be deemed to have a Material Adverse Effect.
 
“Option Agreements” shall mean any agreements existing by and between any Party
and any Optionor relating to any real property.
 
“Optionor” shall mean any Person who has extended a right to buy or right of
first refusal or similar right to any Party as respects any real property.
 
“Order” shall mean any decree, injunction, judgment, order, ruling, writ,
quasi-judicial decision or award or administrative decision or award of any
federal, state, local, foreign or other court, arbitrator, mediator, tribunal,
administrative agency or Governmental Authority to which any Person is a party
or that is or may be binding on any Person or its securities, assets or
business.
 
“PE Accounts Receivable” shall mean (a) all trade accounts receivable and other
rights to payment from customers and DC Members of PE and PE Affiliates and the
full benefit of all security for such accounts or rights to payment, including
all trade accounts receivable representing amounts receivable in respect of
goods shipped or products sold or services rendered to customers and DC Members
of PE and PE Affiliates, (b) all other accounts or notes receivable of PE and PE
Affiliates and the full benefit of all security for such accounts or notes and
(c) any claim, remedy or other right related to any of the foregoing; excepting
however the PE Excluded Property.
 
“PE Appraisals” shall have the meaning assigned thereto in subsection 2.1.d
below.

 
8

--------------------------------------------------------------------------------

 

“PE Capital Contribution” shall mean any contribution of the PE Property, made
by PE, to the capital of Holdings, whether in the form of cash, equity interests
or property, and whether made at Closing or at any time thereafter.  The value
of any PE Capital Contribution shall be the amount of cash and the fair market
value of any equity interest or property other than cash, as determined a third
party appraiser acceptable to Holdings in its reasonable discretion.
 
“PE Cash” shall mean all cash, cash equivalents and short term investments of PE
and the PE Affiliates excepting however the PE Excluded Property.
 
“PE Content” shall mean the respective proprietary works of authorship of PE
and/or the PE Affiliates including without limitation, computer software (in
object code or source code), scripts, programming codes, data, information, HTML
code, images, illustrations, graphics, files, text and/or any other written or
machine readable expressions of information as may exist in any tangible media.
 
“PE Data” shall mean names, mailing addresses, email addresses, account
information, credit card information, zip codes, age, income and similar
information of any Person which is held by PE and/or any PE Affiliate including
any PE Member on any customer list of PE and/or any PE Affiliate; excepting
however the PE Excluded Property.
 
“PE DC Members” shall mean PE DC Members in good standing as of the date of
Closing that have executed and delivered an Escapes Club Membership Agreement.
 
“PE DC Memberships” shall mean any and all of the DC Memberships related to the
Destination Clubs owned and operated by PE and the PE Affiliates as of the
Effective Date; excepting however the PE Excluded Property.
 
“PE Excluded Property” shall mean all assets and property, including but not
limited to real property and improvements thereon, set forth and identified on
EXHIBIT “F” attached hereto, as may be amended from time to time upon written
consent of Holdings.
 
“PE FF&E” shall mean the fixtures, furnishings and equipment of PE and/or any PE
Affiliate, including, but not limited to, such fixtures, furniture and equipment
as exist in any of the PE Real Property or any offices used or occupied by PE or
any PE Affiliate in the operation of its business; excepting however the PE
Excluded Property.
 
“PE Intangible Property” shall include all of PE’s and PE Affiliate’s
(1)  Leases identified and set forth on Exhibit “E” attached hereto and
incorporated herein by this reference (2) Amenities Club Memberships, (3) PE DC
Memberships in good standing as of the date of the Closing, (4) rights under all
Declarations in connection with the PE Real Property, (5) rights under
assignable licenses or permits, (6) rights to the names “Private Escapes”,
“Private Escapes Premiere” “Private Escapes Platinum”, and “Private Escapes
Pinnacle”,(7) PE Intellectual Property, (9) Websites, (10) Personal Information,
(11) Option Agreements, (12) capital stock, limited liability membership
interests or other equity, ownership, proprietary or voting interest in any
Person in connection with the Destination Clubs or PE DC Memberships set forth
above, (12) PE Accounts Receivable, (13) PE Data, and (14) other business/assets
existing as of the Balance Sheet Date; excepting however the PE Excluded
Property.
 
“PE Intellectual Property” shall mean all copyrights, trademarks, service marks,
patents, derivative works, Trade Secrets, PE Content and any other assets of PE
and/or any PE Affiliate or used by PE in connection with its business and as may
commonly be referred to or known as intellectual property; excepting however the
PE Excluded Property.

 
9

--------------------------------------------------------------------------------

 

“PE LLC Memberships” shall mean any and all of PE’s direct or indirect limited
liability membership interests in the PE Affiliates; excepting however the PE
Excluded Property.
 
“PE Members” shall mean the DC Members in any of the Clubs operated by PE and/or
any PE Affiliate; excepting however the PE Excluded Property.
 
“PE Membership Interest” shall mean PE’s Membership Interest in Holdings as
determined in accordance with Section 3.3 hereinbelow, subject to adjustment as
provided in Article 2 herein and/or the LLC Agreement, issued by Holdings to PE
in exchange for PE’s PE Capital Contribution in accordance with Section 2.1
below.
 
“PE Permitted Exceptions” shall have the meaning ascribed to such term in
Section 5.2 hereof.
 
“PE Personal Property” shall mean all of PE’s and PE Affiliates’ boats, planes
and motor vehicles (including all cars and golf carts), and all other tangible
personal property used in connection with its business; excepting however the PE
Excluded Property
 
“PE Property” shall mean, collectively, the PE Real Property, the PE LLC
Memberships, the PE Cash, the PE Intangible Property, the PE Personal Property,
the PE FF&E and all other assets, properties and rights of PE and the PE
Affiliates of every kind, nature, character and description, whether real,
personal or mixed, whether tangible or intangible, whether accrued, contingent
or otherwise relating to or utilized in its business, directly or indirectly, in
whole or in part, in existence on the date hereof and any additions thereto on
or before the Closing Date, whether or not carried on the Financial Statements-
PE, and whether or not owned in the name of PE or any of the PE Affiliates and
wherever located excluding however the PE Excluded Property and any PE Personal
Property located therein; excepting however the PE Excluded Property.
 
“PE Real Property” shall mean the real property and improvements thereon owned
or leased or under contract to be owned or leased by PE or any PE Affiliate as
of the Closing Date and which are used or useable in the operations of PE
Destination Clubs, which are identified and set forth on attached EXHIBIT “C”
(the “PE U.S. Property”) and EXHIBIT “D” (the “PE Foreign Property”) and Exhibit
“E” (the “PE Leased Property”), attached hereto and incorporated herein by this
reference.  Each of Exhibits “C” though “E” shall set forth the location, state,
address, owner/lessee of each PE Real Property, and the following: (i) with
respect to the owned property, the Allowable Indebtedness and Appraised Value of
each owned PE Real Property in accordance with the terms hereof and (ii) with
respect to the leased property, the lease expiration date and monthly rent as
respects each leased PE Real Property.   For purposes of this Agreement, the PE
Real Property shall only include the PE Excluded Property to the extent of such
real property is set forth on Exhibit “E” and the PE Affiliates leasehold
interest in such real property.
 
“PE Resigned Members” shall mean  the PE DC Members (defined hereinabove) and UE
Members-PE and Current PE Members (as said term are defined in the Marketing
Cooperation Agreement) who are on the PE resignation/redemption list as set
forth on Schedule 4.1(qq) attached hereto and incorporated herein by this
reference.
 
“PE Schedules” shall mean the schedules to be provided by PE and attached hereto
pursuant to Section 4.1 below.
 
“PE’s Knowledge” shall mean the actual knowledge without any duty to inquire or
investigate of Richard Keith, Tommy Robinson and/or Ed Powers.

 
10

--------------------------------------------------------------------------------

 

“Person” shall mean a natural person or any legal, commercial or governmental
entity such as, but not limited to, a corporation, partnership, firm,
association, joint venture, individual, trust or any other legal entity,
including public bodies, whether or not a Party hereto.
 
“Personal Information” shall mean any information that personally identifies any
Person, including any DC Member or any other Person on any customer list.
 
“Property” shall mean the PE Property and the Holdings Property.
 
“Real Property” shall mean the PE Real Property and the Holdings Real Property.
 
“Surviving Obligations” shall mean those obligations set forth in Article 9 and
Sections 11.11 and 11.12 of this Agreement.
 
“Sypris/Ito Designated Real Property” shall mean the real properties and
improvements thereon which are identified and set forth on attached EXHIBIT “K”.
 
“Sypris/ITO Settlement” shall mean the Liability arising out or connection with
the settlement agreements/arrangements attached and/or described on Schedule
1.3(a) attached hereto and incorporated herein by this reference.
 
“Tax” shall mean any federal, state, county, local, foreign and other taxes,
assessments, charges, fees, and impositions, including interest and penalties
thereon or with respect thereto, whether disputed or not, including but not
limited to any employment, income, sales or use taxes.
 
“Tax Returns” shall mean all returns, reports, filings, declarations and
statements relating to Taxes that are required to be filed, recorded, or
deposited with any Governmental Authority, including any attachment thereto or
amendment thereof.
 
“Title Company” shall mean Fidelity Title Insurance Company or such other title
insurance company mutually acceptable to both PE and Holdings, and doing
business in the states where the Real Property is located.
 
“Trade Secrets” shall mean any discoveries, inventions, software (object code or
source code), regardless of the stage of development, software and equipment
documentation, including flowcharts and diagrams, designs, drawings, and models,
internal specifications and testing procedures, Data and Data bases, marketing,
development and research plans, novel techniques and procedures, customer lists,
bidding policies and procedures, and all miscellaneous marketing information
concerning pricing policies, price lists, orders and revenue.

 
11

--------------------------------------------------------------------------------

 

“Unassumed Liabilities” shall mean as respects PE or PE Affiliates the
following: (i) any Liability that is not any of the Assumed Liabilities nor
specifically assumed pursuant to Section 2.2;  (ii) any Liability relating to
the ownership, operation and/or management of the PE Property (including, but
not limited to, the PE Real Property) allocable (on a per diem basis) prior to
the Closing Date (without regard to when such amounts are due and payable),
including, but not limited to, mortgages, construction fees, management fees,
maintenance fees, repairs, utility fees, bills, taxes, assessments, rental fees,
attorneys fees and any expenses necessary to comply with Section 5.6 below;
except as respect Assumed PE Closing Costs that do not exceed in the aggregate
the Assumed PE Closing Costs Cap; (iii) any Lien relating to the owned PE Real
Property in the aggregate which exceeds the amount of “Allowable Indebtedness”
as set forth on Exhibits C or D or otherwise agreed to by the Parties in
writing; (iv) any Liability for transfer, documentary, sales, use, registration,
value-added and other similar Tax and related amounts (including any penalties,
interest and additions to Tax) incurred in connection with this Agreement and
any of the transactions contemplated hereby;  except as respect Assumed PE
Closing Costs that do not exceed in the aggregate the Assumed PE Closing Costs
Cap; (v) any Liability arising under any Benefit Plan maintained or operated by
PE for the period of time prior to the Closing Date; (vi) any Liability of PE
that relates to, or that arises out of, the employment or termination of the
employment of any employee or former employee of PE (including as a result of
the transactions contemplated by this Agreement) that accrued prior to the
Closing Date; (vii) any Undisclosed Liabilities; (viii) any costs associated
with ensuring that the owned PE Real Property has clear title; (ix) any title
insurance premiums incurred for the PE Real Property of or for the benefit of
the owners of the Real Property; and (x) all costs relating to opinions of
counsel to the Title Company in connection with the issuance of any title
insurance in connection with the PE Real Property (items (i)–(x) being
hereinafter collectively referred as “Unassumed Liabilities – Closing”);  (xi)
any Liability arising from or relating to the Holdings DC Memberships refund or
redemption obligations for members in good standing at the Closing Date except
as respects the Assumed Membership Refund Obligations; (xii) any Liability prior
to the Closing Date, including but not limited to redemption and refund
financial obligations, arising from or relating to PE DC Members who have
notified any Party of their intent to resign their PE DC Membership prior to the
Closing Date excepting the PE Resigned Members; (xiii) any Liabilities arising
out of or under any action, claim, lawsuit or suit, pending or, to PE’s
Knowledge or Holdings’ Knowledge, threatened, as of the Closing Date against PE,
except as relates to the PE Resigned Members and/or the Sypris/ITO Settlement
(items (xi)–(xii) being hereinafter collectively referred as “Unassumed
Liabilities-Post Closing”).
 
“Undisclosed Liabilities" shall mean any Liability that is not reflected or
reserved against in the PE Financial Statements or fully disclosed in a
Schedule.
 
“Website” shall mean any online site or address developed, owned, maintained or
operated by PE or any PE Affiliate or Holdings or any Holdings Affiliate that PE
or any PE Affiliate or Holdings or any Holdings Affiliate makes  available to
third Persons on the global computer communications network known as the
Internet.
 
1.4          Exhibits and Schedules.  All exhibits and/or schedules attached (or
to be attached) to this Agreement, specifically to include the PE Schedules and
the Holdings Schedules are by this reference incorporated
herein.  Notwithstanding any other provision to this Agreement to the contrary,
all exhibits and schedules to be attached to this Agreement (specifically to
include the PE Schedules and the Holdings Schedules) shall be agreed upon by the
Parties, in writing, and attached hereto no later than July 28, 2009 or such
other date as mutually agreed upon by the Parties (the “Schedule Attachment
Date”), excepting, however, any exhibit or schedule for which this Agreement
expressly provides a date after the Schedule Attachment Date on which such
exhibit or schedule may be attached.  In the event that all exhibits and
schedules required to be attached hereto on or before the Schedule Attachment
Date are not timely mutually agreed to by the Parties and attached hereto, this
Agreement shall automatically terminate without any further obligation of the
Parties, other than the Surviving Obligations set forth in set forth in Sections
11.11 and 11.12 of this Agreement and any Surviving Obligations set forth in
Article 9 related to Sections 11.11 and 11.12.

 
12

--------------------------------------------------------------------------------

 

ARTICLE 2.

 
PE Capital Contribution; Assumption of Liabilities
 
2.1
PE Capital Contributions.

 
a.            Contribution of PE Property.  At Closing, PE, either directly or
indirectly through the PE Affiliates, shall contribute the PE Property to
Holdings as a Capital Contribution, and Holdings shall accept the PE Property in
accordance with the terms and conditions provided in this Agreement and the LLC
Agreement.
 
b.            PE Additional Cash Contribution.
 
1.           In addition to the PE Property to be contributed to Holdings in
accordance with subparagraph  2.1.a above, as a condition to Holdings’
obligation to close the transactions contemplated herein, which condition may be
waived, in whole or in part, by Holdings for purposes of consummating such
transactions, PE shall additionally contribute all the PE Cash to Holdings at
Closing, and Holdings shall accept the same as a Capital Contribution in
accordance with the terms and conditions provided in this Agreement and the LLC
Agreement  In the event that Holdings, in its sole discretion but not
obligation,  at Closing pays, either directly or indirectly, on behalf  of PE or
any of the PE Affiliates any of the Unassumed Liabilities, excepting such
Assumed PE Closing Costs in an amount not to exceed the Assumed PE Closing Costs
Cap, then PE shall be obligated within sixty (60) days from the date of Closing
to contribute to Holdings an amount equal to such amount that was actually paid
by Holdings at Closing  on behalf of PE and/or PE Affiliates excepting such
payments for Assumed PE Closing Costs in an amount not to exceed the Assumed PE
Closing Costs Cap (“PE Deficient Closing Cash”), and to the extent not paid in
full when due (i.e. sixty (60) days from the date of Closing), the Parties agree
that PE’s capital account in Holdings shall be reduced by any amount of the PE
Deficient Closing Cash  not contributed and the PE Membership Interest shall be
reduced by two-tenth of a percent (0.2%) for each Fifty Thousand and No/100
Dollars ($50,000.00) of such PE Deficient Closing Cash contribution shortfall
(or such pro rata portion thereof).
 
2.           Notwithstanding subparagraph (1) above or any other provision
hereof to the contrary, if, at least on or before two (2) days prior to the
Closing Date but not greater than five (5) days prior to the Closing Date (“PE
Financial Assurance Date”), PE has not provided to Holdings sufficient proof, in
writing, as determined by Holdings in its reasonable discretion, that PE is in
financial condition to contribute  at least One and No/100 Dollars ($1.00) in PE
Cash at Closing  and excepting such Assumed PE Closing Costs in an amount not to
exceed the Assumed PE Closing Costs Cap, to pay all of PE’s and PE Affiliates’
costs, expenses and liabilities set forth in this Contribution Agreement or
otherwise (specifically to include, without limitation, of the Unassumed
Liabilities), including, but not limited to, costs and expenses referenced in
Paragraph 5.8(a) hereunder, on or before the Closing Date, then Holdings  have,
upon written notice to PE,  the unilateral option any time on or before 5:00
P.M. (EST) of the day which is one (1) day after the PE Financial Assurance
Date, to:
 
(i)           extend the Closing Date and the PE Financial Assurance Date to
such dates as Holdings may determine in its reasonable discretion; provided,
however, that the Closing date shall not be moved to a date more than 60 days
from the Closing Date set forth in Paragraph 6.1 below and the PE Financial
Assurance Date shall not be moved to a date more than 30 days from the current
PE Financial Assurance Date respectively; or
 
(ii)          terminate this Agreement without any further obligation of the
Parties, other than the Surviving Obligations by providing written notice to PE
and the Title Company.

 
13

--------------------------------------------------------------------------------

 

c.           PE DC Memberships.  As a condition to Holdings’ obligation to close
the transactions contemplated herein (in addition to such Closing conditions as
may be set forth in Paragraph 6.2 below or otherwise contained herein), PE shall
(i) contribute or cause to be contributed at least Three Hundred (300) PE DC
Members (the “Minimum PE Members”) existing as of at least five (5) days prior
to the Closing Date (irrespective of the class or type of such PE DC
Memberships) in good standing as of the Closing Date and who shall have executed
the Escapes Clubs membership agreement (the “Escapes Clubs Membership
Agreements”), the form and substance of which is attached as Schedule 2.1(b)(c)
hereto and incorporated herein by this reference, and  (ii)  not have a
Liability arising from or related to any redemption obligations for and PE DC
Members and/or PE Resigned Members  in the aggregate exceeding the sum of
Forty-Six  Million and No/100 Dollars ($46,000,000); provided however that any
Liability for such PE Resigned Members shall not exceed and shall be capped at
Ten Million and No/100 Dollars ($10,000,000.00). (“Maximum Redemption
Obligation”).
 
d.           PE Appraisals.  Except as set forth on Schedule 2.1(d) attached
hereto and incorporated herein by this reference, Holdings acknowledges that PE
has delivered completed appraisals of the owned PE Real Property (the “PE
Appraisals”) and such PE Appraisals delivered to Holdings are acceptable to
Holdings as of the date hereof.
 
2.2
Assumption of Certain Liabilities.

 
a.      Subject to the terms and conditions of this Agreement, Holdings shall,
as of the Closing Date, assume and be liable for the Assumed Liabilities.
 
b.      Notwithstanding anything herein to the contrary, Holdings shall
not assume or be liable for any Unassumed Liabilities. Such Unassumed
Liabilities shall remain the responsibility of PE and/or PE Affiliate, as
applicable.  The amount of such Unassumed Liabilities to be paid by PE, to the
extent reasonably practicable, shall be determined as of the Closing Date, which
amounts due and owing shall be offset by an amount equal to the amount of any
prepaid expenses, deposits, advances and other prepayments paid by PE
(“Prepaids”).    PE agrees to satisfy and pay all of its Unassumed Liabilities –
Closing (less any Prepaids) upon the earlier of: (i) on or prior to the Closing
Date (to the extent reasonably practicable) or (ii) promptly upon such Unassumed
Liabilities becoming due and payable.  To the extent that either PE fails to
make payments for any Unassumed Liabilities – Closing incurred by PE, PE
Affiliates or in connection with the PE Property contributed hereunder, then
Holdings shall include such amounts in the Post-Closing Reconciliation Statement
set forth in Section 3.3 of this Agreement.
 
ARTICLE 3.

 
PE Membership Interest; Reconciliation
 
3.1          PE Membership Interest.  In consideration for PE’s Capital
Contribution as set forth in Section 2.1 above, Holdings shall issue to PE the
PE Membership Interest, provided that in all events PE (or holders of membership
interests in PE as contemplated below) shall execute and deliver at Closing the
LLC Agreement and such other subscription agreements, investment statements and
related documents as relate to the issuance of the PE Membership Interest as are
reasonably requested by Holdings.
 
3.2          JDI Loan.  In the event that JDI exercises its right, from time to
time, to convert all or any portion of the unpaid principal (“Conversion  JDI
Amount”) of the JDI Loan to equity in URH in accordance with the terms of the
JDI Loan and the URH Operating Agreement, both PE, and Holdings acknowledge and
agree that upon the conversion of the Conversion JDI Amount, that all rights,
title and interests of JDI as “Lender” under the JDI Loan as to the Conversion
JDI Amount shall not be extinguished and shall be deemed to be simultaneously
assigned to (or purchased by)  Ultimate Resort, LLC, a Florida limited liability
company (“UR”) or its designee’s and each Party expressly consents and accepts
such assignment/sale.  The Parties hereto agree to execute and deliver such
documents and instruments as are necessary or reasonably requested by UR (or its
designee), CapSource or JDI to evidence such assignment, including but not
limited to delivering new promissory notes, mortgages and other collateral
documents to evidence same.  The Parties further agree that the LLC Agreement
shall be amended to expressly incorporate the terms and conditions of this
Section 3.2 on or before the Closing Date.

 
14

--------------------------------------------------------------------------------

 

3.3
Reconciliation



a.           Unassumed Liabilities – Closing.  To the extent that it is not
reasonably practicable for PE to satisfy any Unassumed Liabilities – Closing on
or before the Closing Date, Holdings, in addition to all other rights and
remedies available to Holding hereunder, may, but is not obligated to, satisfy
and pay such Unassumed Liabilities – Closing on behalf of PE. As soon as
practicable after the Closing Date, but in no event more sixty (60) days
following the Closing Date, Holdings shall prepare and deliver to PE and all
other members of Holdings, a post–closing reconciliation statement
(“Post-Reconciliation Statement”) listing: (i) the Unassumed Liabilities –
Closing that remain payable by PE; (ii) any Unassumed Liabilities –
Closing  that Holdings has paid or satisfied on behalf of  PE (pro rated on a
per diem basis) pursuant to the preceding sentence; (iii) any Prepaids made by
PE; (iv) the net amount owed by PE or Holdings after offsetting all amounts
listed in clauses (i), (ii), and (iii). The Post-Reconciliation Statement shall
be calculated in accordance with U.S. Generally Accepted Accounting Principles,
consistently applied (“GAAP”). Holdings shall deliver to PE hard copies of the
work papers relating to the Post-Reconciliation Statement and any other
information reasonably requested by PE in connection with PE’s evaluation of the
Post-Reconciliation Statement. Within twenty (20) days after receipt of such
Post-Closing Reconciliation Statement, PE may object to such statement by
providing written notice (“Dispute Notice”) to Holdings and the other members
along with details of such dispute.  If PE timely provides a Dispute Notice, the
representatives of PE and Holdings shall meet promptly and attempt in good faith
to resolve any differences (the “Reconciliation Settlement”).  If PE and
Holdings cannot agree upon a Reconciliation Settlement within ten (10) days
after the date of the Dispute Notice, such dispute promptly shall be submitted
for resolution to Holdings independent certified public accounting firm (the
“CPA Firm”).  The CPA Firm promptly shall resolve the matters that are in
disagreement between the parties with respect to the Post-Closing Reconciliation
Statement as set forth in the Dispute Notice in accordance with the terms of
this Agreement and GAAP, and promptly shall deliver its determination (the “CPA
Determination”) in writing to PE and Holdings.  The CPA Determination shall be
final and binding upon PE and Holdings.  The fees and expenses of the CPA Firm
shall be borne by PE and Holdings pro rata based on the negative difference
between the adjustments contained in the CPA Determination from the amounts set
forth in the Post-Closing Reconciliation Statement. For the purposes of this
Section, the Post-Reconciliation Statement, the Reconciliation Settlement or the
CPA Determination shall be deemed to be the “Reconciliation Amount.” Within
thirty (30) days following the later of (x) the delivery of the
Post-Reconciliation Statement, (y) the effective date of the Reconciliation
Settlement, or (z) the delivery of the CPA Determination, the Parties shall pay
the applicable Party the Reconciliation Amount as determined in accordance with
the foregoing.  In addition to (and not in limitation of) any PE Membership
Interest adjustments set forth hereunder (specifically to include sub-Section
2.1.b above), in the event that PE fails to pay in full the Reconciliation
Amount within the foregoing thirty (30) day period, PE’s capital account in
Holdings shall be reduced by an amount equal to the defaulted amount (the
“Defaulted Amount”) and PE’s Membership Interest in Holdings shall be reduced by
one percent (1%) for each Five Hundred Thousand and No/100
Dollars  ($500,000.00) of the Defaulted Amount or such pro rata portion
thereof.  By way of example, if the Defaulted Amount is $1,000,000.00, the PE’s
Membership Interest shall be reduced by two percent (2 %).  In the event that PE
does not contribute the Defaulting Amount within such thirty (30) day period,
for the twenty (20) days thereafter, the other Members of Holdings, on a
pro-rata basis, shall have the option of contributing all, but not less than
all, of the Defaulted Amount in exchange for Membership Interests equal to the
PE Membership Interest reduction.

 
15

--------------------------------------------------------------------------------

 

b.           Unassumed Liabilities – Post Closing.  To the extent that PE fails
to satisfy all of the Unassumed Liabilities – Post Closing to the reasonable
satisfaction of Holdings and URH on or before one (1) year from the date of
Closing, Holdings,  in addition to all other rights and remedies available to
Holding hereunder, may, but is not obligated to, either satisfy and pay such
Unassumed Liabilities – Post Closing on behalf of PE or to the extent that
Holding and/or Holdings Affiliate  incurs any Loss with respect to any Unassumed
Liabilities- Post Closing regardless when such Loss occurs provided that
Holdings and/or any Holdings Affiliate received written notice of demand and/or
claim for such Loss related to the Unassumed Liabilities-Post Closing, including
but not limit to being named a party in a lawsuit, within one(1) year from the
date of Closing, then within sixty days (60) following the payment by Holdings
of any such claims or Loss associated with such Unassumed Liabilities – Post
Closing, Holdings shall prepare and deliver to PE and all other members of
Holdings, a post closing reconciliation statement (“Post-Reconciliation
Statement”) listing: such amount that Holdings has paid and/or satisfied in
connection with such Unassumed Liabilities – Post Closing. Holdings shall
deliver to PE hard copies of the work papers relating to the Post-Reconciliation
Statement and any other information reasonably requested by PE in connection
with PE’s evaluation of the Post-Reconciliation Statement. Within twenty (20)
days after receipt of such Post-Closing Reconciliation Statement, PE may object
to such statement by providing written notice (“Dispute Notice”) to Holdings and
the other members along with details of such dispute.  If PE timely provides a
Dispute Notice, the representatives of PE and Holdings shall meet promptly and
attempt in good faith to resolve any differences (the “Reconciliation
Settlement”).  If PE and Holdings cannot agree upon a Reconciliation Settlement
within ten (10) days after the date of the Dispute Notice, such dispute promptly
shall be submitted for resolution to Holdings independent certified public
accounting firm (the “CPA Firm”).  The CPA Firm promptly shall resolve the
matters that are in disagreement between the parties with respect to the
Post-Closing Reconciliation Statement as set forth in the Dispute Notice in
accordance with the terms of this Agreement and GAAP, and promptly shall deliver
its determination (the “CPA Determination”) in writing to PE and Holdings.  The
CPA Determination shall be final and binding upon PE and Holdings.  The fees and
expenses of the CPA Firm shall be borne by PE and Holdings pro rata based on the
negative difference between the adjustments contained in the CPA Determination
from the amounts set forth in the Post-Closing Reconciliation Statement. For the
purposes of this Section, the Post-Reconciliation Statement, the Reconciliation
Settlement or the CPA Determination shall be deemed to be the “Reconciliation
Amount.” Within thirty (30) days following the later of (x) the delivery of the
Post-Reconciliation Statement, (y) the effective date of the Reconciliation
Settlement, or (z) the delivery of the CPA Determination, the Parties shall pay
the applicable Party the Reconciliation Amount as determined in accordance with
the foregoing.  In addition to (and not in limitation of) any PE Membership
Interest adjustments set forth hereunder (specifically to include sub-Section
2.1.b above), in the event that PE fails to pay in full the Reconciliation
Amount within the foregoing thirty (30) day period, PE’s capital account in
Holdings shall be reduced by an amount equal to the defaulted amount (the
“Defaulted Amount”) and PE’s Membership Interest in Holdings shall be reduced by
one percent (1%) for each Five Hundred Thousand and No/100
Dollars  ($500,000.00) of the Defaulted Amount or such pro rata portion
thereof.  By way of example, if the Defaulted Amount is $1,000,000.00, the PE’s
Membership Interest shall be reduced by two percent (2 %).  In the event that PE
does not contribute the Defaulting Amount within such thirty (30) day period,
for the twenty (20) days thereafter, the other Members of Holdings, on a
pro-rata basis, shall have the option of contributing all, but not less than
all, of the Defaulted Amount in exchange for Membership Interests equal to the
PE Membership Interest reduction.


3.4          Computation of the initial PE Membership Interest.  At Closing, the
initial PE Membership Interest in Holdings shall be eight percent (8%), subject
to such adjustments as may be provided in this Agreement and the LLC Operating
Agreement.

 
16

--------------------------------------------------------------------------------

 

3.5          Post-Closing Adjustment-PE Membership Interest.  The parties
acknowledge and agree that the LLC Agreement shall contain the following
provisions as related to post closing adjustments of the PE Membership Interest:


a.           PE’s Optional Contribution I.  For a period of sixty (60) days
after the date of Closing, PE, in its sole and absolute discretion, may make
(but shall not be obligated to make) additional cash capital contributions to
the Company of up to One Million Fifty Thousand and No/100 Dollars ($1,
050,000.00) (a “PE Optional Contribution I”). Such contributions may be made in
any number of installments at any time and from time to time, provided that it
may be contributed only during the sixty (60) day period following the date of
the Closing. In the event that PE timely makes any PE Optional Contribution I,
then the  PE Membership Interest shall increase by two-tenth of a percent (0.2%)
for each Fifty Thousand and No/100 Dollars ($50,000.00) of such PE Optional
Contribution I (or such pro rata portion thereof).
 
b.           PE’s Optional Contribution II.  For a period of sixty (60) days
after the date of Closing, PE, in its sole and absolute discretion, may make
(but shall not be obligated to make) additional cash capital contributions to
the Company of up to One Million One Hundred Ninety-Six Thousand Eight Hundred
Sixty-Six and 67/100 Dollars ($1,196,866.67) (a “PE Optional Contribution II”).
Such contributions may be made in any number of installments at any time and
from time to time, provided that it may be contributed only during the sixty
(60) day period following the date of the Closing. In the event that PE timely
makes any PE Optional Contribution II, then the PE Membership Interest shall
increase by one percent (1%) for each Five Hundred Thousand and No/100
Dollars  ($500,000.00) of such PE Optional Contribution II (or such pro rata
portion thereof).
 
c.           Net Sale Proceeds - Sypris/Ito Designated Real
Property.  Commencing on the date of the Closing and continuing for a period of
six (6) months thereafter, Holdings shall use commercially reasonable efforts to
market and sell each Sypris/Ito Designated Real Property to a third party;
provided Holdings shall not be obligated to accept any offer for the sale of any
such properties unless the Net Sale Proceeds related to any Sypris/Ito
Designated Real Property is or will be equal to or greater than One and No/100
Dollar ($1.00) .  For purposes of this Agreement, the term “Net Sale Proceeds”
shall mean, with respect to the sale of any Sypris/Ito Real Property, the amount
equal to: (i) the gross sale proceeds received by Holdings from a purchaser in
connection with such sale, less (ii) less all costs and expenses incurred by
Holdings in connection with such sale, including but not limited to attorney’s
fees and costs, settlement charges, recording costs, transfer and intangible
taxes, title charges, and other closing costs actually incurred; less (iii) any
indebtedness and/or obligations related to such Sypris/Ito Designated Property,
including any release fee payable in connection with the CapSource Loan, paid by
Holdings (and/or deducted from Holdings gross proceeds) at closing of such
Sypris/Ito Designated Real Property.   At a date six (6) months from the date of
Closing, in the event that Holdings is successful in selling any Sypris/Ito
Designated Real Property and the aggregate amount of the Net Sale Proceeds
received by Holdings (“Total Net Sale Proceeds”) related to all such sold
Sypris/Ito Designated Real Property is greater than One and No/100 Dollar
($1.00), then the PE Membership Interest shall be increased by one percent (1%)
for each Five Hundred Thousand and No/100 Dollars  ($500,000.00) of such Total
Net Sale Proceeds (or such pro rata portion thereof). Notwithstanding anything
in this Agreement to the contrary, Holdings, shall, in its sole discretion, have
the right to determine how the Net Sale Proceeds derived from the sale of any
Sypris/Ito Designated Property will be used by Holdings and the Holdings and PE
agree that Holdings shall not be obligated to use any such Net Sale Proceeds to
satisfy all or a portion of the Liability associated with the Sypris/ITO
Settlement.

 
17

--------------------------------------------------------------------------------

 

d.           PE Resigned Members.  From and after the Effective Date, PE shall
use best efforts to cause all PE Resigned Members to (in the following order of
priority):  (1) agree to the removal from the current resignation/redemption
list and execution of a Escapes Clubs Membership Agreement along with payment of
at least one (1) years annual dues required for such membership (“New Holdings
Membership Option”); (2) in the event that all such PE Resigned Members do not
elect the New Holdings Membership Option, then cause such remaining PE Resigned
Members agree to removal from the current resignation/redemption list and
reactivation as a member into one of the Clubs offered by Holdings upon terms
and conditions acceptable to Holdings along with payment of at least one (1)
years annual dues required for such membership (“Reactivated Membership
Option”); or (3) in the event that all such PE Resigned Members do not elect the
either the New Holdings Membership Option or the Reactivated Membership Option,
then cause such remaining PE Resigned to execute and deliver to Holdings the
Settlement Offer (“Trust Option”) )(collectively, the New Holdings Membership
Option, Reactivated Membership Option and/or the Trust Option being collectively
referred herein as the “PE Resigned Members Option”).  For purposes of this
Agreement, the Settlement Offer shall mean that in consideration and in exchange
for such PE Resigned Member’s agreement to participate in a settlement
trust/arrangement, such trust (including such properties and assets to be
included in such trust) to be in form and substance as recommended by a third
party work out specialist (mutually acceptable to Holdings and PE), as
reasonably acceptable to Holdings, such PE Resigned Members agree to resolves
all claims and disputes amongst each other and expressly releases and discharges
PE, PE Affiliates, UR, URH, Holdings, Holdings Affiliates and any officer,
director, member, manager, successor and/or assign from and against and
Liability whatsoever, including any Liability for redemption or resignation
obligations.  At a date six (6) months from the date of Closing, in the event
that PE is successful in having any of the PE Resigned Members elect and agree
to one of the PE Resigned Members Options, then the PE Membership Interest shall
be increased by five-hundredths of a percent (0.05%) for each One Hundred
Thousand and No/100 Dollars ($100,000.00) [such increase capped at five percent
(5%)] of the amount of redemption/refund Liability (determined as of the Closing
Date) of such PE Resigned Members who have elected a PE Resigned Members Option.
 
ARTICLE 4.

 
Representations and Warranties
 
4.1          Representations and Warranties by PE.  Subject to the exceptions
disclosed in the PE Schedules, PE hereby represents and warrants to Holdings and
URH that as of May 21, 2008 (except to the extent a different date is provided,
in which case such provided date shall be the date of the applicable
representation and/or warranty) and as of the Closing Date:
 
a.           PE and the PE Affiliates are duly organized and validly existing
limited liability companies in good standing under the laws of the state of
their respective domiciles and in each of the states in which the activity of PE
and the PE Affiliates require it to register as a foreign entity with the proper
business power and authority to carry on its business and to own, lease and
operate its assets, including the PE Property.
 
b.           PE and the PE Affiliates have the power to carry on their business
as presently being conducted.
 
c.           All proceedings required by law or by the provisions of this
Agreement to be taken by PE’s Board of Managers (or any Board of Managers of PE
Affiliates) or holders of equity membership interests in PE or any PE Affiliate
on or before the Closing Date in connection with the consummation of the
transactions contemplated by this Agreement, have been or shall be duly and
validly taken.

 
18

--------------------------------------------------------------------------------

 

d.           This Agreement and the instruments to be executed and delivered to
Holdings and URH pursuant to this Agreement have been fully and properly
authorized, executed, and delivered and constitute the legal, valid, and binding
obligation of PE or the holders of equity membership interests in PE, and the PE
Affiliates and the holders of equity interest in the PE Affiliates, enforceable
in accordance with their terms, subject to bankruptcy, insolvency,
reorganization or similar laws of general application affecting the rights and
remedies of creditors, and general equity principles.
 
e.           The performance of this Agreement and the consummation of the
transactions contemplated by this Agreement will not result in any breach or
violation of any of the terms or provisions of, or constitute a default under,
PE’s (or any of the PE Affiliates’) Articles of Organization or governing
documents, or any agreement or instrument to which PE or any PE Affiliate is a
party or by which it is bound or to which any of the PE Property is
subject.  Except as set forth on Schedule 4.1(e) attached hereto, no consent,
approval, authorization, license, order or permit of, or declaration, filing or
registration with, any Governmental Authority or any other Person, is required
to be made or obtained by PE or any PE Affiliate in connection with the
execution, delivery and performance of this Agreement or any of the other
agreements and the consummation of the transactions contemplated hereby.
 
f.            Except as set forth on Schedule 4.1(f) attached hereto, as of the
Closing Date, PE and any relevant PE Affiliate shall have Marketable and
Insurable Title to the PE Real Property subject only to the PE Permitted
Exceptions.
 
g.           This Agreement constitutes a valid and binding obligation of PE and
the PE Affiliates and is enforceable against PE and the PE Affiliates in
accordance with its terms.  PE and the PE Affiliates have the authority to enter
into this Agreement, and as of the Closing Date to assign, transfer and deliver
to Holdings the PE Property, and each Party executing and delivering this
Agreement and all documents to be executed and delivered on behalf of PE and in
regard to the consummation of the transaction contemplated hereby has due and
proper authority to execute the same.
 
h.           Except as set forth on Schedule 4.1(h) attached hereto, the PE Real
Property are situated on public streets which are already completed and which
are built and paved.
 
i.           Each PE Real Property has available water, sewage, electric,
telephone, and television cable by the respective service providers through such
completed lines.
 
j.            Neither PE nor any PE Affiliate has any legal obligation, absolute
or contingent, to any Person other than Holdings to sell or transfer the PE
Property, to effect any merger, consolidation or other reorganization of the PE
Property or to enter into any agreement with respect thereto.
 
k.           Except as set forth on Schedule 4.1(k) attached hereto, there are
no actions, suits, claims, demands or proceedings of any kind or nature, legal
or equitable, known to PE’s management, affecting the PE Property or any portion
thereof, and the PE Property is only subject to the PE Permitted Exceptions.
 
l.           To PE’s Knowledge, there presently does not exist and there never
has existed on, above, or under the PE Real Property any Hazardous Materials in
violation of applicable law.  Neither PE nor to PE’s Knowledge any other Person
has ever caused or permitted any Hazardous Materials to be placed, held, located
or disposed of, on, under or at the PE Real Property, or any part thereof, in
violation of applicable law.  To PE’s Knowledge, no part of the PE Real Property
has ever been used as manufacturing, storage or dump site for Hazardous
Materials, in violation of applicable law, nor is any part of the PE Real
Property affected by any Hazardous Materials Contamination.

 
19

--------------------------------------------------------------------------------

 

m.          To PE’s Knowledge, there are no underground storage tanks located on
the PE Real Property in violation of applicable law, and no portion of the PE
Real Property, to PE’s Knowledge, has ever been used for a garbage dump,
landfill or service station or other business selling petroleum or petroleum
products, except as otherwise disclosed by PE to Holdings and URH prior to the
date hereof.
 
n.           Except as set forth on Schedule 4.1(n) attached hereto, PE is aware
of no zoning restrictions that would limit the use of the PE Real Property by
Holdings in connection with the Business.
 
o.           To PE’s Knowledge, there are neither: (i) any condemnation
proceedings having been instituted or threatened against the Property or any
portion thereof; nor (ii) any pending public improvements in or about or outside
the Property which will in any matter affect access to the Property.
 
p.           PE has received no notice of any claim respecting or violation of
any ordinance, rule or regulation of any government with jurisdiction or any
agency body or subdivision thereof affecting the condition or operation of the
PE Property.  No abatement, concession, payment, rebate, allowance, subsidy or
other economic inducement or incentive has been or will be made or promised by
PE or any PE Affiliate to any party as will be binding upon Holdings.
 
q.           [RESERVED].
 
r.           Except as set forth on Schedule 4.1(r) attached hereto, neither PE
nor holders of any equity membership interest in PE or any PE Affiliate or any
holders of equity interests in any PE Affiliate are foreign nationals, and are
not subject to the provisions of Section 897(a) or 1445 of the Internal Revenue
Service Code relating to the withholding of sales proceeds to foreign
nationals.  PE agrees to execute at Closing such certificates or affidavits
reasonably necessary to document the inapplicability of the IRS code sections
referred to above.
 
s.           Performance of this Agreement will not result in any breach of, or
constitute any default under, or result in the imposition of any lien or
encumbrance upon the PE Property under any Agreement or other instruments to
which PE or any PE Affiliate is a party or by which PE, any PE Affiliate or the
PE Property may be bound.
 
t.           Except as set forth on Schedule 4.1(t) attached hereto, neither PE
nor any PE Affiliate has received notice of any claim or potential claim
respecting or violation of any Declaration or other rule, regulation or
restrictive covenant applicable to the PE Real Property from any Person,
including any neighbor or any property owners association.
 
u.           Except as set forth on Schedule 4.1(u) attached hereto, to PE’s
Knowledge, the Financial Statements-PE fairly present the combined financial
condition of PE and the PE Affiliates at its date and discloses all of the
debts, liabilities, and other obligations of PE and the PE Affiliates, whether
accrued, absolute, contingent, or otherwise due or to become due (including
without limitation liabilities for Taxes of any kind whatsoever) or arising out
of transactions occurring, or any state of facts existing, on or prior to the
date of the Financial Statements–PE.  Except as noted, the Financial
Statements-PE were prepared in accordance with generally accepted accounting
principles, applied on a basis consistent with prior periods. PE has or will at
least fifteen (15) business days prior to the Closing Date deliver to URH
complete copies of the Financial Statements-PE.  Until such time as the
Financial Statements-PE are delivered, PE shall deliver to URH any and all
interim financial statements of PE.

 
20

--------------------------------------------------------------------------------

 

v.           Except as set forth on Schedule  4.1(v) attached hereto,  neither
PE nor any PE Affiliate, since the Balance Sheet Date, has incurred any
obligations or liabilities, absolute, accrued, contingent, or otherwise, except
current liabilities incurred in the ordinary course of business; mortgaged,
pledged, subjected to lien, charge, or encumbrance, or granted a security
interest in any of the PE Property; cancelled any debt or claim or sold or
transferred any of its assets or properties, except sales out of inventory in
the ordinary course of business; suffered any damage, destruction, or loss
(whether or not covered by insurance) affecting its properties, business, or
prospects, or waived any rights of substantial value; or entered into any
transaction other than in the ordinary course of business.
 
w.           No event has occurred and no circumstance exists that might have a
Material Adverse Effect on PE or any PE Affiliate, excluding any effect on the
business resulting from general economic and market conditions, since the date
of the Financial Statements- PE.
 
x.           All of the PE FF&E and PE Personal Property is or shall be in good
working condition as of the Closing Date.
 
y.           All PE Intellectual Property held by PE or any PE Affiliate is
valid, enforceable and subsisting.  All patent, trademark, service mark and
copyright applications and registrations are listed on Schedule 4.1(y) attached
hereto.  To PE’s Knowledge, none of the PE Intellectual Property infringes,
misappropriates or conflicts with any intellectual property right owned or used
by any other Person.  Neither PE nor any PE Affiliate has received any notice or
other communication (in writing or otherwise) of any actual, alleged, possible
or potential infringement, misappropriation or unlawful or unauthorized use of,
any intellectual property right owned or used by any other Person.  To PE’s
Knowledge, no other Person is infringing, misappropriating or making any
unlawful or unauthorized use of, and intellectual property owned or used by any
other Person infringes or conflicts with, any of the PE Intellectual Property.
 
Neither PE nor any PE Affiliate has licensed any of the PE Intellectual Property
to any Person on an exclusive basis or entered into any covenant not to compete
or other contract limiting or purporting to limit the ability of PE or any PE
Affiliate to exploit fully any material PE Intellectual Property or to transact
business in any market or geographical area or with any Person.
 
Neither PE nor any PE Affiliate is subject to any “open source” or “copy left”
obligations or otherwise required to make any public disclosure or general
availability of source code either used or developed by PE or any PE Affiliate.
 
z.           Each of PE’s Contracts are valid and in full force and effect.  To
PE’s Knowledge, no Person has materially violated or breached, or declared or
committed any material default under, any of PE’s Contracts.  To PE’s Knowledge,
no event has occurred, and no circumstance or condition exists, that might (with
or without notice or lapse of time) (i) result in a material violation or breach
of any of the provisions of any of PE’s Contracts, (ii) give any Person the
right to declare a default or exercise any remedy under any of PE’s Contracts,
(iii) give any Person the right to accelerate the maturity or performance of any
of PE’s Contracts or (iv) give any Person the right to cancel, terminate or
modify any of PE’s Contracts.  PE has not received any notice or other
communication (in writing or otherwise) regarding any actual, alleged, possible
or potential material violation or breach of, or material default under, any of
PE’s Contracts; and neither PE nor any PE Affiliate has waived any material
right under any of PE’s Contracts.
 
To PE’s Knowledge, each Person against which PE has or may acquire any rights
under any of PE’s Contracts is solvent and is able to satisfy all of such
Person’s current and future monetary obligations and other obligations and
liabilities thereunder.
 
The performance of PE’s Contracts will not result in any violation of or failure
to comply with any Law.

 
21

--------------------------------------------------------------------------------

 

aa.           Each Tax required to have been paid, or claimed by any
governmental body to be payable, by PE or any PE Affiliate has been duly paid in
full.  Any Tax required to have been withheld or collected by PE or any PE
Affiliate has been duly withheld and collected; and (to the extent required)
each such Tax has been paid to the appropriate governmental body.  PE has
delivered to Holdings and URH accurate and complete copies of all Tax Returns
that have been filed on behalf of or with respect to PE and each PE
Affiliate.  The information contained in such Tax Returns is accurate and
complete in all material respects.
 
bb.          All PE-Accounts Receivable that are reflected on the Financial
Statements-PE as of the Balance Sheet Date of PE and PE Affiliates represent
valid obligations arising from sales actually made or services actually
performed by PE and the PE Affiliates in the ordinary course of
business.  Except to the extent paid prior to the Closing Date, such PE
-Accounts Receivable are or will be as of the Closing Date current and, to PE’s
Knowledge, collectible consistent with past practice and will not represent a
Material Adverse Effect in the composition of such PE-Accounts Receivable in
terms of aging.  To PE’s Knowledge, there is no contest, claim, defense or right
of setoff, other than credit memos in the ordinary course of business of PE
Accounts Receivable, under any Contract with any account debtor of a PE
-Accounts Receivable relating to the amount or validity of such PE Accounts
Receivable.
 
cc.           Schedule 4.1(cc) attached hereto accurately sets forth, with
respect to each insurance policy maintained by or at the expense of, or for the
direct or indirect benefit of, PE and each PE Affiliate: (i) the name of the
insurance carrier that issued such policy and the policy number of such policy;
(ii) a description of the coverage provided by such policy and the material
terms and provisions of such policy (including all applicable coverage limits,
deductible amounts and co-insurance arrangements and any non-customary
exclusions from coverage); (iii) the annual premium payable with respect to such
policy, and the cash value (if any) of such policy; and (iv) a description of
any claims pending, and any claims that have been asserted in the past, with
respect to such policy.
 
Each of the insurance policies identified on Schedule 4.1(cc) attached hereto is
valid, enforceable and in full force and effect, and has been issued by an
insurance carrier that, to PE’s Knowledge, is solvent, financially sound and
reputable.  All premiums and other amounts owing with respect to said policies
have been paid in full on a timely basis.  The nature, scope and dollar amounts
of the insurance coverage provided by said policies are reasonably sufficient to
insure PE’s business, assets, operations, key employees, services and potential
liabilities in the ordinary course of the business of PE and each PE Affiliate.
 
dd.          Other than those listed in Schedule 4.1(dd) attached hereto,
neither PE nor any PE Affiliate owns or controls any equity security or other
interest of any other entity.  Neither PE nor any PE Affiliate is a participant
in any joint venture, partnership, limited liability company or similar
arrangement.  Since its inception, neither PE nor any PE Affiliate has
consolidated or merged with, acquired all or substantially all of the assets of,
or acquired the stock of or any interest in any other entity.
 
ee.           Neither PE nor any PE Affiliate is a party to or bound by, and has
never been a party to or bound by, any employment contract or any union
contract, collective bargaining agreement or similar contract.
 
Schedule 4.1(ee) attached hereto identifies each Benefit Plan currently
maintained by PE and each PE Affiliate. None of PE’s Benefit Plans (i) is a
“multiemployer plan” as defined in Section 4001(a) (3) of ERISA or (ii) is
subject to the minimum funding standards of Section 412 of the Code or Section
302 of ERISA.

 
22

--------------------------------------------------------------------------------

 

PE has delivered and furnished to Holdings and URH with respect to each of PE’s
Benefit Plans: (i) an accurate and complete copy of such Benefit Plan and all
amendments thereto (including any amendment that is scheduled to take effect in
the future); (ii) an accurate and complete copy of any form, report,
registration statement or other document that has been filed with or submitted
to any governmental body with respect to such Benefit Plan; and (iii) an
accurate and complete copy of any determination letter, notice or other document
that has been issued by, or that has been received by PE or any PE Affiliate
from, any governmental body with respect to such Benefit Plan.
 
Each of PE’s Benefit Plans is being operated and administered in full compliance
with its provisions.  Each contribution or other payment that is required to
have been accrued or made under or with respect to any such Benefit Plan has
been duly accrued and made on a timely basis.
 
ff.           Neither PE or any PE Affiliate, nor any of its or their respective
officers, members or directors, have employed any broker, finder or investment
banker in connection with this transaction or have incurred any liability for
such fees in connection with this transaction.
 
gg.          On or before the Closing Date, PE may deliver to Holdings one or
more supplements to the PE Schedules containing any information that PE believes
is necessary to update the PE Schedules to this Agreement or that PE learns of
after the date hereof that it believes should be disclosed on the PE
Schedules.  Certain information set forth in the PE Schedules is included solely
for informational purposes and may not be required to be disclosed pursuant to
this Agreement.  The disclosure of any information shall not be deemed to
constitute an acknowledgment that such information is required to be disclosed
in connection with the representations and warranties made by PE in this
Agreement or that such information is material, nor shall information be deemed
to establish a standard of materiality, nor shall it be deemed an admission of
any liability of, or concession as to any defense available to PE.
 
hh.          Except as set forth on Schedule 4.1(hh), no PE Real Property is
subject to any reciprocal easement agreements, recapture, right of first refusal
or repurchase rights.
 
ii.            To the extent that any of the PE Property to be transferred and
assigned hereunder is owned or held by any member, shareholder, director,
officer, manager, employee, agent affiliate and/or subsidiary of PE and/or any
of the PE Affiliates and is contemplated to be and will be transferred and/or
assigned by such Person to Holdings directly, such representations and
warranties contained in this Paragraph 4.1 shall apply to such Person and shall
be deemed included in such representations and warranties for all purposes.
 
jj.            No representation or warranty made by PE, nor any statement, PE
Schedule, certificate or instrument furnished or to be furnished by or on behalf
of PE or any PE Affiliate to URH or Holdings pursuant to this Agreement or
attached hereto or any other document, agreement or instrument referred to
herein or therein, including, without limitation, the Financial Statements-PE,
contains or will contain any untrue statement of Material fact or omits or will
omit to state a Material fact necessary to make the statements contained therein
not misleading.
 
kk.           The representations and warranties in this Section 4.1 are true
and correct as of the Effective Date of this Agreement and will remain true and
correct throughout the term of this Agreement up to and including the Closing
Date.

 
23

--------------------------------------------------------------------------------

 

ll.             PE and its equity owners have such knowledge and experience in
financial and business matters that they are capable of evaluating the merits
and risks of their purchase of the PE Membership Interest.  The PE and, to its
knowledge after due inquiry, its equity owners are “accredited investors” as
that term is defined under Rule 501 promulgated under the Act and, as such, are
acquiring the PE Membership Interest and any other membership interests in the
Company in accordance with the terms of the LLC Agreement solely for their
account, for investment purposes only, and not with a view to the disposition of
any part thereof within the meaning of Section 2(11) of the Securities Act of
1933.  PE acknowledges and agrees that the PE Membership Interest have not been
registered under the Act or any other federal or applicable state securities
Laws and may not be sold or otherwise disposed of without registration under
such laws or an exemption therefrom.  PE further acknowledges that it has
reviewed the LLC Agreement and is fully familiar with the restrictions on
transfer contained therein.
 
mm.         PE hereby confirms, acknowledges, and represents that prior to and
as of the Closing Date: (i) that it has had the opportunity to review the books
and records of Holdings, URH and all material contracts and documents relating
to the sale of PE Membership Interest that the Holdings has provided to PE, (ii)
that it has been given an opportunity to ask questions of, and receive answers
from, the members, managers, officers of Holdings, URH and representatives of
Holdings and URH concerning the terms and conditions of the transactions
contemplated by this Agreement, and all such questions have been answered to the
satisfaction of the PE, and (iii) Holdings has made available or delivered to PE
all documents, records, books, and other additional information reasonably
requested by PE.
 
nn.          PE recognizes that the purchase of the PE Membership Interest
involves a high degree of risk in that (i) an investment in the Company is
highly speculative and only investors who can afford the loss of their entire
investment should consider investing in the Company; (ii) it may not be able to
liquidate its investment; (iii) transferability of the PE Membership Interest is
extremely limited; and (iv) in the event of a disposition, an investor could
sustain the loss of its entire investment.
 
oo.           PE acknowledges that this offering of the PE Membership Interest
may involve tax consequences, and that the contents of this Agreement do not
contain tax advice or information. PE acknowledges that PE (and its equity
owners) must retain their own professional advisors to evaluate the tax and
other consequences of an investment in the Company.
 
pp.           PE understands that the PE Membership Interest has not been
registered under the Securities Act of 1933 nor any applicable state securities
acts by reason of a claimed exemption under the provisions of such act which
depends, in part, upon PE’s investment intention and its representations
provided hereunder.
 
qq.           Schedule 4.1(qq) attached hereto identifies sets forth and
identifies all PE Resigned Members along with their names, address, telephone
numbers, and e-mail address along with the date each PE Resigned Member provided
notice of their resignation/refund along with the redemption/refund Liability
associated with each such PE Resigned Member.  Other than the PE Resigned
Members, there are no other PE DC Members who have notified PE or any PE
Affiliate of their intent to resign or have resigned, their PE DC Membership
prior to the Closing.  Further, other than the PE DC Members in good standing as
of the Closing Date who have executed the Escapes membership Agreements and the
PE Resigned Members, there are no, nor will there be, any other PE DC Members
existing as of the Closing Date to whom either PE or Holdings will have any
Liability whatsoever arising from or related to redemption obligations from and
after the date of Closing.
 
4.2           Representations and Warranties by Holdings.  Subject to the
exceptions disclosed in the Holdings Schedules, Holdings hereby represents and
warrants to PE that as of May 21, 2008 (except to the extent a different date is
provided, in which case such provided date shall be the date of the applicable
representation and/or warranty) and as of the Closing Date:
 
a.           Holdings and Holdings Affiliates are duly organized and validly
existing limited liability companies in good standing under the laws of the
state of their respective domiciles and in each of the states in which the
activity of Holdings and Holdings Affiliates requires it to register as a
foreign entity with the proper business power and authority to carry on its
business and to own, lease and operate its assets, including the Holdings
Property.

 
24

--------------------------------------------------------------------------------

 


b.           Holdings and Holdings Affiliates have the power to carry on their
business as presently being conducted and to enter into this Agreement.
 
c.           As of the Closing Date, all proceedings required by law or by the
provisions of this Agreement to be taken by Holdings Board of Managers (or any
Board of Managers of Holdings Affiliates) or holders of equity membership
interests in Holdings or any Holdings Affiliate on or before the Closing Date in
connection with the consummation of the transactions contemplated by this
Agreement shall have been duly and validly taken.
 
d.           This Agreement and the instruments to be executed and delivered to
PE pursuant to this Agreement have been fully and properly authorized, executed,
and delivered and constitute the legal, valid, and binding obligation of
Holdings, and Holdings Affiliates and the holders of equity interest in Holdings
Affiliates, enforceable in accordance with their terms, subject to bankruptcy,
insolvency, reorganization or similar laws of general application affecting the
rights and remedies of creditors, and general equity principles.
 
e.           The performance of this Agreement and the consummation of the
transactions contemplated by this Agreement will not result in any breach or
violation of any of the terms or provisions of, or constitute a default under,
Holdings’ (or any of Holdings Affiliates’) Articles of Organization or governing
documents, or any agreement or instrument to which Holdings or any Holdings
Affiliate is a party or by which it is bound or to which any of the Holdings
Property is subject.  Except as set forth on Schedule 4.2(e) attached hereto, no
consent, approval, authorization, license, order or permit of, or declaration,
filing or registration with, any Governmental Authority or any other Person, is
required to be made or obtained by Holdings or any Holdings Affiliate in
connection with the execution, delivery and performance of this Agreement or any
of the other agreements and the consummation of the transactions contemplated
hereby.
 
f.            Except as set forth on Schedule 4.2(f) attached hereto, as of the
Closing Date, Holdings and any relevant Holdings Affiliate shall have Marketable
and Insurable Title to the owned Holdings Real Property subject only to the
Holdings Permitted Exceptions.
 
g.           This Agreement constitutes a valid and binding obligation of
Holdings and the Holdings Affiliates and is enforceable against Holdings and the
Holdings Affiliates in accordance with its terms.  Holdings and the Holdings
Affiliates have the authority to enter into this Agreement.  Each Party
executing and delivering this Agreement and all documents to be executed and
delivered on behalf of Holdings and in connection with the consummation of the
transaction contemplated hereby has due and proper authority to execute the
same.
 
h.           Except as set forth on Schedule 4.2(h) attached hereto, the
Holdings Real Properties are situated on public streets which are already
completed and which are built and paved.
 
i.            Each owned Holdings Real Property has available water, sewage,
electric, telephone, and television cable by the respective service providers
through such completed lines.
 
j.            Neither Holdings nor any Holdings Affiliate has any legal
obligation, absolute or contingent, to any Person other than Holdings to sell or
transfer the Holdings Property, to effect any merger, consolidation or other
reorganization of the Holdings Property or to enter into any agreement with
respect thereto.

 
25

--------------------------------------------------------------------------------

 

k.           Except as set forth on Schedule 4.2(k) attached hereto, there are
no actions, suits, claims, demands or proceedings of any kind or nature, legal
or equitable, known to Holdings’ management, affecting the Holdings Property or
any portion thereof, and the owned Holdings Property is only subject to the
Holdings Permitted Exceptions.
 
l.            To Holdings’ Knowledge, there presently does not exist and there
never has existed on, above, or under the owned Holdings Real Property any
Hazardous Materials in violation of applicable law.  Neither Holdings nor to
Holdings’ Knowledge any other Person has ever caused or permitted any Hazardous
Materials to be placed, held, located or disposed of, on, under or at the owned
Holdings Real Property, or any part thereof, in violation of applicable law.  To
Holdings’ Knowledge, no part of the owned Holdings Real Property has ever been
used as manufacturing, storage or dump sites for Hazardous Materials, in
violation of applicable law, nor is any part of the Holdings Real Property
affected by any Hazardous Materials Contamination.
 
m.           To Holdings’ Knowledge, there are no underground storage tanks
located on the Holdings Real Property in violation of applicable law, and no
portion of the Holdings Real Property, to Holdings’ Knowledge, has ever been
used for a garbage dump, landfill or service station or other business selling
petroleum or petroleum products, except as otherwise disclosed by PE to Holdings
and Holdings prior to the date hereof.
 
n.           Except as set forth on Schedule 4.2(n) attached hereto, Holdings is
aware of no zoning restrictions that would limit the use of the Holdings Real
Property by Holdings in connection with its business.
 
o.           To Holdings’ Knowledge, there are neither: (i) any condemnation
proceedings that have been instituted or threatened against the Property or any
portion thereof; nor (ii) any pending public improvements in or about or outside
the Property which will in any matter affect access to the Property.
 
p.           Holdings has received no notice of any claim respecting or
violation of any ordinance, rule or regulation of any government with
jurisdiction or any agency body or subdivision thereof affecting the condition
or operation of the Holdings Property.  No abatement, concession, payment,
rebate, allowance, subsidy or other economic inducement or incentive has been or
will be made or promised by Holdings or any Holdings Affiliate to any party as
will be binding upon Holdings.
 
q.           [RESERVED].
 
r.            Except as set forth on Schedule 4.2(r) attached hereto, neither
Holdings nor, to Holdings’ Knowledge, any holders of any equity membership
interest in Holdings or any Holdings Affiliate or any equity holders of equity
interest in any Holdings Affiliate are foreign nationals, and are not subject to
the provisions of Section 897(a) or 1445 of the Internal Revenue Service Code
relating to the withholding of sales proceeds to foreign nationals.  Holdings
agrees to execute at Closing such certificates or affidavits reasonably
necessary to document the inapplicability of the IRS code sections referred to
above.
 
s.           Performance of this Agreement will not result in any breach of, or
constitute any default under, or result in the imposition of any lien or
encumbrance upon the Holdings Property under any Agreement or other instruments
to which Holdings or any Holdings Affiliate is a party or by which Holdings, any
Holdings Affiliate or the Holdings Property may be bound.

 
26

--------------------------------------------------------------------------------

 

t.            Except as set forth on Schedule 4.2(t) attached hereto, neither
Holdings nor any Holdings Affiliate has received notice of any claim or
potential claim, that has not been otherwise resolved/settled as of the
Effective Date, without a Material Adverse Effect on Holdings’ use of any of its
Properties in connection with its business, respecting a violation of any
Declaration or other rule, regulation or restrictive covenant applicable to the
Holdings Real Property from any Person, including any neighbor or any property
owners association.
 
u.           Except as set forth on Schedule 4.2(u) attached hereto, to
Holdings’ Knowledge, the Financial Statements-URH fairly present the financial
condition of URH and each its affiliates at its date and discloses all of the
debts, liabilities, and other obligations of URH and each of its affiliates
required to be shown thereon, whether accrued, absolute, contingent, or
otherwise due or to become due (including without limitation liabilities for
Taxes of any kind whatsoever) or arising out of transactions occurring, or any
state of facts existing, on or prior to the date of the Financial
Statements-URH.  Except as noted, the Financial Statements-URH were prepared in
accordance with generally accepted accounting principles, applied on a basis
consistent with prior periods.  Holdings has or will at least fifteen (15)
business days prior to the Closing Date deliver to PE complete copies of the
Financial Statements-URH.  Until such time as the Financial Statements-URH are
delivered, Holdings shall deliver to PE any and all interim financial statements
of URH.
 
v.           Except as set forth on the  Financial Statements-URH or Schedule
4.2(v) attached hereto, neither Holdings nor any Holdings Affiliate, since the
Balance Sheet Date, has incurred any obligations or liabilities, absolute,
accrued, contingent, or otherwise, except current liabilities incurred in the
ordinary course of business; mortgaged, pledged, subjected to monetary lien,
charge, or encumbrance, or granted a security interest in any of the Holdings
Property; cancelled any debt or claim or sold or transferred any of its assets
or properties, except sales out of inventory in the ordinary course of business;
suffered any damage, destruction, or loss (whether or not covered by insurance)
affecting its properties, business, or prospects, or waived any rights of
substantial value; or entered into any transaction other than in the ordinary
course of business.
 
w.           No event has occurred and no circumstance exists that would
reasonably be expected to have a Material Adverse Effect on Holdings or any
Holdings Affiliate, excluding any effect on the business resulting from general
economic and market conditions, since the date of the Holdings Financial
Statements.
 
x.           All of the Holdings FF&E and Holdings Personal Property is or shall
be in good working condition as of the Closing Date, normal wear and tear
excepted.
 
y.           All Holdings Intellectual Property held by Holdings or any Holdings
Affiliate is valid, enforceable and subsisting.  All patent, trademark, service
mark and copyright applications and registrations are listed on Schedule
4.2(y).  To Holdings’ Knowledge, none of the Holdings Intellectual Property
infringes, misappropriates or conflicts with any intellectual property right
owned or used by any other Person.  Neither Holdings nor any Holdings Affiliate
has received any notice or other communication (in writing or otherwise) of any
actual, alleged, possible or potential infringement, misappropriation or
unlawful or unauthorized use of, any intellectual property right owned or used
by any other Person.  To Holdings’ Knowledge, no other Person is infringing,
misappropriating or making any unlawful or unauthorized use of, and intellectual
property owned or used by any other Person infringes or conflicts with, any of
the Holdings Intellectual Property.
 
Neither Holdings nor any Holdings Affiliates has licensed any of the Holdings
Intellectual Property to any Person on an exclusive basis or entered into any
covenant not to compete or other contract limiting or purporting to limit the
ability of Holdings or any Holdings Affiliate to exploit fully any material
Holdings Intellectual Property or to transact business in any market or
geographical area or with any Person.

 
27

--------------------------------------------------------------------------------

 

Neither Holdings nor any Holdings Affiliate is subject to any “open source” or
“copy left” obligations or otherwise required to make any public disclosure or
general availability of source code either used or developed by Holdings or any
Holdings Affiliate.
 
z.           Each of Holdings’ Contracts are valid and in full force and
effect.  To Holdings’ Knowledge, no Person has materially violated or breached,
or declared or committed any material default under, any of Holdings’
Contracts.  To Holdings’ Knowledge, no event has occurred, and no circumstance
or condition exists, that might (with or without notice or lapse of time) (i)
result in a material violation or breach of any of the provisions of any of
Holdings’ Contracts, (ii) give any Person the right to declare a default or
exercise any remedy under any of Holdings’ Contracts, (iii) give any Person the
right to accelerate the maturity or performance of any of Holdings’ Contracts or
(iv) give any Person the right to cancel, terminate or modify any of Holdings’
Contracts.  Holdings has not received any notice or other communication (in
writing or otherwise) regarding any actual, alleged, possible or potential
material violation or breach of, or material default under, any of Holdings’
Contracts; and neither Holdings nor any Holdings Affiliate has waived any
material right under any of Holdings’ Contracts.
 
The performance of Holdings’ Contracts by Holdings will not result in any
violation of or failure to comply with any Law, and Holdings’ Contracts do not
require performance of any covenant which would result in any violation of or
failure to comply with any Law.
 
The performance of Holdings’ Contracts will not result in any violation of or
failure to comply with any Law.
 
aa.         Each Tax required to have been paid, or claimed by any governmental
body to be payable, by Holdings or any Holdings Affiliate has been duly paid in
full.  Any Tax required to have been withheld or collected by Holdings or any
Holdings Affiliate has been duly withheld and collected; and (to the extent
required) each such Tax has been paid to the appropriate governmental
body.  Holdings has delivered to Holdings and PE accurate and complete copies of
all Tax Returns that have been filed on behalf of or with respect to Holdings
and each Holdings Affiliate.  The information contained in such Tax Returns is
accurate and complete in all material respects.
 
bb.         All Holdings Accounts Receivable that are reflected on the Financial
Statements-Holdings as of the Balance Sheet Date of Holdings and Holdings
Affiliates represent or will represent valid obligations arising from sales
actually made or services actually performed by Holdings and the Holdings
Affiliates in the ordinary course of business.  Except to the extent paid prior
to the Closing Date, such Holdings Accounts Receivable are current and, to
Holdings’ Knowledge, collectible consistent with past practice and will not
represent a Material Adverse Effect in the composition of such  Holdings
Accounts Receivable in terms of aging. To Holdings’ Knowledge, there is no
contest, claim, defense or right of setoff, other than credit memos in the
ordinary course of business of Holdings Accounts Receivable, under any Contract
with any account debtor of an Holdings -Accounts Receivable relating to the
amount or validity of such Holdings Accounts Receivable
 
cc.         Schedule 4.2(cc) attached hereto attaches each insurance policy
maintained by or at the expense of, or for the direct or indirect benefit of,
Holdings and each Holdings Affiliate and accurately sets forth, with respect
thereto: (i) the name of the insurance carrier that issued such policy and the
policy number of such policy; (ii) a description of the coverage, applicable
coverage limits. Deductable amounts and co-insurance arrangements and any
non-customary exclusions from coverage; (iii) the annual premium payable with
respect to such policy, and the cash value (if any) of such policy; and (iv) a
description of any claims pending, and any claims that have been asserted in the
past, with respect to such policy.

 
28

--------------------------------------------------------------------------------

 

Each of the insurance policies identified on Schedule 4.2(cc) is valid,
enforceable and in full force and effect, and has been issued by an insurance
carrier that, to Holdings’ Knowledge, is solvent, financially sound and
reputable.  All premiums and other amounts owing with respect to said policies
have been paid in full on a timely basis.  The nature, scope and dollar amounts
of the insurance coverage provided by said policies are reasonably sufficient to
insure Holdings’ business, assets, operations, key employees, services and
potential liabilities in the ordinary course of the business of Holdings and
each Holdings Affiliate.
 
dd.         Other than those listed in Schedule 4.2(dd) attached hereto, neither
Holdings nor any Holdings Affiliate owns or controls any equity security or
other interest of any other entity.  Neither Holdings nor any Holdings Affiliate
is a participant in any joint venture, partnership, limited liability company or
similar arrangement.  Since its inception, neither Holdings nor any Holdings
Affiliate has consolidated or merged with, acquired all or substantially all of
the assets of, or acquired the stock of or any interest in any other entity.
 
ee.         Neither Holdings nor any Holdings Affiliate is a party to or bound
by, and has never been a party to or bound by, any employment contract or any
union contract, collective bargaining agreement or similar contract, and there
is no unfair labor practice charge or employee-related complaint pending against
Holdings or, to Holdings’ Knowledge, threatened, before any Governmental
Authority.
 
Schedule 4.2(ee) attached hereto identifies each Benefit Plan currently
maintained by Holdings and each Holdings Affiliate. None of Holdings’ Benefit
Plans (1) is a “multiemployer plan” as defined in Section 4001(a) (3) of ERISA
or (2) is subject to the minimum funding standards of Section 412 of the Code or
Section 302 of ERISA.
 
Holdings has delivered and furnished to Holdings and PE with respect to each of
Holdings’ Benefit Plans: (1) an accurate and complete copy of such Benefit Plan
and all amendments thereto (including any amendment that is scheduled to take
effect in the future); (2) an accurate and complete copy of any form, report,
registration statement or other document that has been filed with or submitted
to any governmental body with respect to such Benefit Plan; and (3) an accurate
and complete copy of any determination letter, notice or other document that has
been issued by, or that has been received by Holdings or any Holdings Affiliate
from, any governmental body with respect to such Benefit Plan.
 
Each of Holdings’ Benefit Plans is being operated and administered in full
compliance with its provisions.  Each contribution or other payment that is
required to have been accrued or made under or with respect to any such Benefit
Plan has been duly accrued and made on a timely basis.
 
ff.          Except as otherwise set forth on Schedule 4.2(ff), neither Holdings
nor any Holdings Affiliate, nor any of their respective officers, members or
directors, have employed any broker, finder or investment banker in connection
with this transaction or have incurred any liability for such fees in connection
with this transaction.
 
gg.         On or before the Closing Date, Holdings may deliver to PE one or
more supplements to the Holdings Schedules containing any information that
Holdings believes is necessary to update the Holdings Schedules to this
Agreement or that Holdings learns of after the date hereof that it believes
should be disclosed on the Holdings Schedules.  Certain information set forth in
the Holdings Schedules is included solely for informational purposes and may not
be required to be disclosed pursuant to this Agreement.  The disclosure of any
information shall not be deemed to constitute an acknowledgment that such
information is required to be disclosed in connection with the representations
and warranties made by Holdings in this Agreement or that such information is
material, nor shall information be deemed to establish a standard of
materiality, nor shall it be deemed an admission of any liability of, or
concession as to any defense available to Holdings.

 
29

--------------------------------------------------------------------------------

 

hh.        Except as set forth on Schedule 4.2(hh), no owned Holdings Real
Property is subject to any reciprocal easement agreements, recapture, right of
first refusal or repurchase rights.
 
ii.           No representation or warranty made by Holdings, nor any statement,
Holdings Schedule, certificate or instrument furnished or to be furnished by or
on behalf of Holdings or any Holdings Affiliate to PE or Holdings pursuant to
this Agreement or attached hereto or any other document, agreement or instrument
provided to PE hereunder or thereunder, including, without limitation, the
Financial Statements-Holdings, contains or will contain any untrue statement of
Material fact or omits or will omit to state a Material fact necessary to make
the statements contained therein not misleading.
 
jj.           When issued and delivered in accordance with the terms of this
Agreement, the PE Membership Interest (i) will be validly issued, fully paid and
nonassessable, and (ii) will be free of preemptive rights and restrictions on
transfer other than those imposed under Federal and state securities laws and
the LLC Agreement.
 
4.3          Representations and Warranties by URH.  URH hereby represents and
warrants to PE and Holdings that as of Effective Date (except to the extent a
different date is provided, in which case such provided date shall be the date
of the applicable representation and/or warranty) and as of the Closing Date:
 
a.           This Agreement constitutes a valid and binding obligation of the
URH and is enforceable against URH in accordance with its terms;
 
b.           At or prior to Closing, URH shall or shall have contributed,
assigned, transferred, conveyed and delivered to Holdings Marketable and
Insurable Title to the Holdings Property (excepting the Holdings Excluded
Property) subject only to the Holdings Permitted Exceptions in exchange for one
hundred percent (100%) of the limited liability membership interests in
Holdings.
 
c.           The representations and warranties in this Section 4.3 are true and
correct as of the Effective Date of this Agreement and will remain true and
correct throughout the term of this Agreement up to and including the Closing
Date.
 
ARTICLE 5.

 
Covenants and Agreements
 
5.1.         Title – Holdings Real Property.  At Closing, the Holdings Real
Property will be free and clear of any liens, claims, easement or encumbrances
except for: (i) ad valorem Taxes not yet due and payable for the year in which
the respective Closing occurs; (ii) all exceptions, restrictions and matters set
forth in the Current Holdings Title Policies/Commitments; and (iii) and any lien
or mortgage set forth on Schedule 5.1 attached hereto (items (i), (ii) and (iii)
being hereinafter collectively referred to as the “Holdings Permitted
Exceptions”). PE may, but shall not be obligated, to have the period from the
Effective Date of this Agreement through and including the Closing Date in which
to have a check-down or title update of the Current Holdings Title
Policies/Commitments performed by the Title Company, at PE’s expense.  In the
event that PE finds any additional matters affecting title to the Holdings Real
Property other than the Holdings Permitted Exceptions (“Additional Exceptions”),
and PE determines, in its reasonable discretion, that such Additional Exceptions
impede or obstruct the intended use of the Holdings Real Property in connection
with its business or is one of the Undisclosed Liabilities existing on the
Effective Date, then PE may deliver to Holdings written notice of any such
defects or objections at least ten (10) days prior to the date of
Closing.  Holdings shall thereafter have until the Closing Date  in which to
cure or terminate any such defect or objection. If Holdings is unable or refuses
to remove or cure such additional title objections pertaining to the Holdings
Real Property, then PE may: (i) deliver to Holdings a notice terminating this
Agreement, whereupon the Parties shall have no further rights or obligations
hereunder other than the Surviving Obligations; or (ii) waive any such matter or
title defect and consummate the transactions contemplated herein.

 
30

--------------------------------------------------------------------------------

 


5.2.         Title - PE Real Property.  At Closing, the PE Real Property will be
free and clear of any liens, claims, easement or encumbrances except for: (i) ad
valorem Taxes not yet due and payable for the year in which the respective
Closing occurs; (ii) all exceptions, restrictions and matters set forth in the
title commitments (“PE Title Commitments”) delivered as of the Effective Date by
PE to URH from the Title Company, excepting those matters, defects, objections
or requirements set forth on Schedule 5.2 attached hereto (“Existing PE Title
Defects”); and (iii) any existing mortgage in favor of CapSource (items (i),
(ii)  and (iii) being hereinafter collectively referred to as the “PE Permitted
Exceptions”). No  later than July 24, 2009, PE shall, at PE expense, obtain and
deliver to Holdings a check-down or title update of the PE Title Commitments
performed by the Title Company.  In the event that Holdings finds any additional
matters affecting title to the PE Real Property, including the Existing PE Title
Defects, other than the PE Permitted Exceptions (“PE Additional Exceptions”),
Holdings may deliver to PE written notice of any such defects or objections at
least three (3) days prior to the date of Closing.  PE shall thereafter have
until at least the earlier of : two (2)  prior to the Closing Date or the
Closing Date, in which to cure or terminate any such defect or objection. If PE
is unable or refuses to remove or cure such additional title objections
pertaining to the PE Real Property, then Holdings may: (i) deliver to PE a
notice terminating this Agreement, whereupon the Parties shall have no further
rights or obligations hereunder other than the Surviving Obligations; (ii) waive
any such matter or title defect and consummate the transactions contemplated
herein; (or) one time only, to cause the Closing Date to be extended for a
period of time not to exceed thirty (30) days, after which a termination or
waiver may occur as provided in (i) or (ii) above.


5.3.         Risk of Loss-PE Property.  PE assumes all risk of destruction,
loss, or damage due to fire or other casualty up to the Closing Date.  On the
destruction, loss, or damage due to fire or other casualty of any of the PE
Property, subject to this Agreement, PE shall make a cash PE Capital
Contribution to Holdings for the Appraised Value of the destroyed or damaged
Property and retain such PE Membership Interest in Holdings without reduction;
provided, however, that the Cash Contribution, shall be offset by all insurance
proceeds collected for any such loss or damage delivered to Holdings at Closing.


5.4.         Operation of Properties. Prior to Closing, PE and PE Affiliates
shall continue to operate its business in a prudent and businesslike manner,
including without limitation maintaining accounts payable consistent with past
practice and payable on no more than thirty (30) day terms.  Except as set forth
in the Marketing Cooperation Agreement, neither PE nor any of PE Affiliates
shall terminate any real estate purchase agreement or lease agreement, to which
it is a party other than in the ordinary course of business unless such party
has first obtained the prior written consent of Holdings.  Except as set forth
in the Marketing Cooperation Agreement, neither PE nor any of PE Affiliates
shall enter into any new real estate purchase agreement or lease agreement
Materially affecting any PE Property related to this Agreement without the prior
written consent of Holdings. Except as set forth in the Marketing Cooperation
Agreement, neither PE nor any of PE Affiliates shall negotiate for nor make any
offers to sell, nor accept any offers for the purchase of the PE Property from
any Person other than Holdings in accordance with the terms hereof.

 
31

--------------------------------------------------------------------------------

 


5.5.         Undertakings.  Neither Party shall take any intentional action
during the term of this Agreement which would materially hamper or impede the
consummation of the transaction contemplated hereunder or which would cause any
of the representations and warranties made by that Party in Article 4 to become
untrue, inaccurate or incomplete in any respect.  Each Party shall use its
reasonable best efforts to take such acts as are necessary to insure that the
Party’s representations and warranties in Article 4 remain true, accurate and
complete during the term of this Agreement, and shall promptly notify the other
Parties of any occurrence that would cause any of its representations or
warranties in Article 4 to become untrue, inaccurate or incomplete in any
respect.


5.6.         Certain Expenditures -PE.    Excepting for such Assumed PE Closing
Costs in an amount not to exceed the Assumed PE Closing Costs Cap, PE shall be
solely responsible for any and all expenditures related to the PE Property
incurred prior to the Closing Date, including but not limited to mortgages,
construction fees, maintenance fees, repairs, utility fees, bills, taxes,
assessments, rental fees, attorneys fees, any expenses necessary to comply with
Section 5.4 hereinabove and any and all other expenses related to the PE
Property.


5.7.         Default by PE, URH, or Holdings.  Except as otherwise specifically
set forth in this Agreement, in the event that PE, URH or Holdings Materially
defaults under any of the preceding covenants, representations and/or warranties
of this Agreement occurring or being discovered before the Closing Date, or in
the event a condition (including such conditions as set forth in Section 5.3
above), which is caused by a Party’s gross negligence, intentional (including
via inaction) or knowing breach of its obligations hereunder, is discovered
which has an Material Adverse Effect on the PE Property or Holdings Property, as
applicable, the non-breaching Party shall provide the defaulting Party or the
Party whose Property is subject to the Condition (together, for the purposes of
this Section, the “Defaulting Party”) and its counsel with written notice of
such default specifying the nature of such default or condition.  The Defaulting
Party shall have the earlier of: ten (10) calendar days after the date of
receipt of said notice or until the Closing Date in which to cure said default
(including, if applicable, disengaging in such activity or conduct giving rise
to the default); provided, however, that if such default cannot reasonably be
cured within such period, and if the Defaulting Party has promptly commenced and
is diligently pursuing such cure, such period shall be extended for up to an
additional twenty (20) calendar days.  In the event that the Defaulting Party
does not cure said default within said cure period, then the non-breaching Party
may in its sole discretion either: (i) waive any such default or (ii) deliver to
the Defaulting Party a notice terminating this Agreement, whereupon the
Defaulting Party shall pay to the non-breaching Party, One- Million and No/100
Dollars ($1,000,000) as liquidated damages, it being recognized by the Parties
that such liquidated damages are not a penalty but rather constitute a
reasonable pre-estimate of the actual damages reached after negotiation between
the parties, each of who recognize and agree that such actual damages are
impossible to determine at this time.  The Parties acknowledge and agree that
the remedies set forth in this Section 5.7(ii) are not cumulative with those
remedies set forth in Sections 6.2 and 11.13 of this Agreement, it being agreed
that a Party’s election to pursue a remedy under this Section shall extinguish
the right of such Party to pursue any other remedy provided for in this
Agreement.  Unless otherwise provided herein, any and all defaults of PE, URH or
Holdings under the preceding covenants, representations and/or warranties of
this Agreement occurring or being discovered after the Closing Date shall be
governed by Article 9 hereunder.
 
ARTICLE 6.
 
Closing and Post-Closing
 
6.1          Closing Date; Location.  Unless otherwise agreed in writing between
Holdings and PE, the Closing of the transactions contemplated herein shall be
held at the office of Weinstock & Scavo, P.C. at 3405 Piedmont Road, N. E, Suite
300 Atlanta, Georgia 30305, no later than July 31, 2009 (the “Closing Date”), on
a specified date and at a time during normal business hours as agreed to by PE
and Holdings not less than three (3) Business Days prior to the Closing Date.

 
32

--------------------------------------------------------------------------------

 

6.2          Deliveries to Be Made At Closing; Closing Conditions.  At Closing
and as a condition thereof:
 
a.           Holdings shall deliver to PE, subject to the adjustments,
prorations and obligations herein provided for, the PE Membership Interest.
 
b.           PE and each PE Affiliate, as necessary, shall deliver (a) a
non-foreign Person certification, (b) an affidavit of residence and (c) owner’s
affidavit in the form and substance required by the Title Company.
 
c.           PE shall execute and deliver to Holdings such documents and
instruments as necessary and reasonably requested by Holdings to transfer and
assign all of PE and PE Affiliates right, title and interest in the PE Property
to Holdings at Closing, including such limited warranty deeds (or their
equivalent, i.e. a limited grant deed where required), bill of sales,
assignment, limited liability company interest assignments (including
assignments of the PE LLC Memberships) and other conveyance documents; free and
clear of all Liens whatsoever except for the PE Permitted Exceptions, which
transfer and assignment will result in Holdings, either directly or indirectly,
owning one hundred percent (100%) of the owned PE Real Property free and clear
of Liens whatsoever except for the PE Permitted Exceptions.
 
d.           Contemporaneously with the transfer and assignment of one hundred
percent (100%) of the owned PE Real Property (either directly via limited
warranty deed of indirectly via assignment of the PE LLC Memberships), PE shall
convey to Holdings (either directly via assignment or bill of sale or indirectly
via assignment of the PE LLC Memberships) all PE FF&E and PE Personal Property
free and clear of any claims, liens or interests, including but not limited to
any security interests except for the PE Permitted Exceptions.
 
e.           Contemporaneously with the transfer and assignment of one hundred
percent (100%) of the owned PE Real Property (either directly via limited
warranty deed of indirectly via assignment of the PE LLC Memberships), PE shall
convey to Holdings (either directly via warranty deed or indirectly via
assignment of the PE LLC Memberships), the PE Intangible Property.  Such direct
transfer of the PE Intangible Property shall be transferred by assignment and
transfer agreement, duly executed by PE, assigning all of PE’s rights, title and
interest in the PE Intangible Property, with covenants of warranty of title free
and clear of any claims, liens or interests, including any security interest
except for the PE Permitted Exceptions.
 
f.           Contemporaneously with the transfer and assignment of one hundred
percent (100%) of the owned PE Real Property (either directly via limited
warranty deed of indirectly via assignment of the PE LLC Memberships), PE shall
have obtained the consent of all lenders (excepting lenders in respect to the
Allowable Indebtedness with regard to any owned PE Real Property as set forth on
Exhibits C, D and E) as respects any of the PE Property (in a form satisfactory
to all Parties) to the assumption of the loans by Holdings on terms mutually
acceptable to the Parties.
 
g.           PE shall have arranged for and delivered to Holdings: (a) as
respects any of the PE Property which is leased property subject to any Lease,
consent from the lessor thereunder (to the extent required by the relevant
Lease) to the assignment of the rights of the lessee to Holdings with rights of
occupancy to be enjoyed by members of the Destination Clubs; and (b) consent of
each Amenities Club (to the extent required) to the assignment of the rights of
Amenities Club Memberships to Holdings with rights of use respecting the
Amenities to be enjoyed by the members of the  Destination Clubs.

 
33

--------------------------------------------------------------------------------

 

h.           PE shall  pay all transfer Taxes or the equivalent Tax in the
jurisdiction where each PE Real Property is located due and required to be paid
in connection with the transfer or the PE LLC Memberships or required to be paid
in connection with the recording of the limited warranty deed (or equivalent, if
any) from PE to Holdings, and recording fees for any cancellations or title
clearance documents.  PE and Holdings shall each pay its costs of Closing
(except as otherwise expressly set forth herein) and for the recording fees, if
any, incurred to record the limited warranty deeds (or equivalents, if any) from
PE to Holdings.
 
i.           Each Party shall bear its own attorney’s fees and expenses of
Closing, inspections, reviews, drafting and negotiation relating to this
Agreement and any agreement, instrument or document contemplated herein.
 
j.           The Parties shall each execute and deliver such other documents and
instruments as are reasonably helpful or necessary to evidence or effectuate the
transactions contemplated hereby including, without limitation, bill of sales,
assignments, an owner’s affidavit in a form acceptable to the Title Company, and
any other instruments required by the Title Company or necessary or helpful to
consummate this transaction and to evidence the status and capacity of each
party and the authority of the Person or Persons who are executing the various
documents on behalf the Party in connection with the contribution of the
Property to Holdings.
 
k.           Holdings shall be entitled to take possession, custody and control
of the PE Property on the Closing Date, immediately after the Closing is
completed.
 
l.           At Closing, PE shall execute and deliver to Holdings a binding
covenant and agreement in form and substance acceptable to the Parties (the form
of which shall be attached hereto as Schedule 6.2(l) and incorporated herein by
reference) (i) not to interfere with Holdings’ business or the use by Holdings
of the names and Intangible Property hereunder acquired by Holdings (ii) not to
compete or interfere after Closing with Holdings’ business of offering,
delivering, selling and marketing of membership in destination clubs.
 
m.           Holdings, or an Affiliate of Holdings mutually acceptable to PE and
Holdings, shall enter into employment agreements or other employment
arrangements with all key employees of PE listed on Schedule 6.2(m) to be
mutually agreed by PE and Holdings and attached hereto as Schedule 6.2(m) on or
prior to  the Closing Date, on terms mutually acceptable to PE and Holdings.
 
n.           At Closing, PE shall execute and deliver to Holdings the LLC
Agreement.
 
o.           PE shall deliver to Holdings:
 
(i)           All files and records pertaining to all PE Property, specifically
to include all PE Intangible Property  assigned by PE to Holdings;
 
(ii)          All certificates and agreements evidencing DC Memberships and
Amenities Club Memberships and/or certificates available to extend such
Memberships, if any;
 
(iii)         All originals of promissory notes or obligations to pay, if any,
being contributed to Holdings under this Agreement evidencing any rights to
Memberships, duly endorsed by PE to Holdings;

 
34

--------------------------------------------------------------------------------

 

(iv)        An assignment duly executed by PE, as applicable, assigning and
transferring the Option Agreements, if any, to Holdings;
 
(v)         All release documents necessary to release the Property from any
underlying encumbrances including any mortgages, deeds to secure debt, financing
statements, uniform commercial code liens, or any other security interest or
pledges, or an assumption thereof acceptable to Holdings, as necessary and/or
applicable hereunder, specifically to exclude, however, such encumbrances
creating relating to the “Allowable Indebtedness” as set forth on Exhibits C, D
and E or otherwise agreed to by the Parties in writing;
 
(vi)        All keys to all locks in the PE’s possession or control as may
exist, including any properties in respect to which a Lease is assigned to
Holdings;
 
(vii)       A certificate stating that PE is not a foreign Person as defined in
Section 1445 of the Internal Revenue Code and the applicable  regulations
thereto;
 
(viii)      Copies of the most recent ad valorem Tax statements on the owned PE
Real Property, PE FF&E and PE Personal Property, if any;
 
(ix)         A complete schedule (hereinafter called “Operating Schedule”)
reflecting amounts paid or due by PE and PE Affiliates to any Owner’s
Association or Amenities Club for the calendar years, 2006, 2007 and 2008
(ending the last day of December 2008) which schedule shall include but not be
limited to any dues, assessments, special assessments etc and a copy of all
invoices or payments for the same for the year 2009;
 
(x)          An itemized list of DC and Amenities Club Memberships being
assigned to Holdings by category of such Membership and (i) any and all
promissory notes related to any Memberships and (ii) any and all agreements
related to any such Memberships;
 
(xi)         An itemized list of all Intangible Property including the rights
and obligations associated with or related to such Intangible Property;
 
(xii)        Copies of all Declarations, architectural plans and specifications,
drawings, surveys, plats, soil test reports, appraisals, environmental studies,
evidence of compliance with zoning ordinances and applicable local restrictions
and title reports which the PE and/or any PE Affiliate has relating to the PE
Property;
 
(xiii)       All Material consents required in connection with the transfer of
any PE Property pursuant to the terms hereof (specifically to exclude, however,
the consent of any PE lenders in respect to the Allowable Indebtedness in regard
to any owned PE Real Property as set forth on Exhibits C, D and E) including
without limitation any and all consent obligations set forth on Schedule 4.1(e)
attached hereto; provided, however, that for the purposes of this subsection,
any and all consents (1) related to any right of first refusal or express
consents by any property owners association to transfers in relation to any of
the PE Property; or (2) which, if not obtained, may result in the divestiture of
any of the PE Property from Holdings or a Holdings Affiliate after Closing,
shall in all events be considered “Material.”
 
p.           At or prior to Closing, URH shall have contributed, assigned,
transferred, conveyed and delivered Marketable and Insurable Title to the
Holdings Property (excepting the Holdings Excluded Property) subject only to the
Holdings Permitted Exceptions and executed and delivered such assignments, bill
of sales and other instruments of transfer necessary to evidence such
contribution and assignment in form reasonably acceptable to PE and Holdings.

 
35

--------------------------------------------------------------------------------

 

In the event that the Closing does not occur as a result of either Party’s
failure to satisfy the conditions to Closing set forth in this Section 6.2, then
the non-breaching Party may: (i) waive any such condition and consummate the
transactions contemplated herein, or (ii) deliver to the breaching Party a
notice terminating this Agreement, whereupon the breaching Party shall pay to
the non-breaching Party, One Million and No/100 Dollars ($1,000,000.00) as
liquidated damages, it being recognized by the Parties that such liquidated
damages are not a penalty but rather a constitute a reasonable pre-estimate of
the actual damages reached after negotiation between the Parties, each of whom
recognize and agree that such actual damages are impossible to determine at this
time.  The Parties acknowledge and agree that the remedies set forth in this
Section 6.2 are not cumulative with those remedies set forth in Sections 5.7(ii)
and 11.13 of this Agreement, it being agreed that a Party’s election to pursue a
remedy under this Section shall extinguish the right of such Party to pursue any
other remedy provided for in this Agreement.   Further the Parties acknowledge
and agree that obligations of each Party hereunder are expressly cross-defaulted
with any and all obligations of the Parties under the terms of the Marketing
Cooperation Agreement and an occurrence of an event of default by either of the
Parties under the Marketing Cooperation Agreement shall entitle such
non-breaching Party to exercise any and all rights and remedies hereunder,
including subparagraph (ii) hereinabove.


6.3          Lender Approval.  The Parties obligations to consummate the
transactions hereunder shall be subject to the following condition precedents
being satisfied prior to the Closing Date (the “Lender Approval
Period”):  receipt of any required Material consents from existing lenders
(including CapSource), mortgagees, banks, credit facilities or any other Persons
to whom a Party has an outstanding loan or similar financial obligation and
whose consent is required to enter into this Agreement.  From the Effective Date
through and including the Closing Date, each Party shall work diligently, use
commercially reasonable efforts and cooperate as reasonably necessary to obtain
from its respective existing lenders, mortgagee, banks, credit facilities or any
other Persons to whom a Party has an outstanding loan or similar financial
obligation and whose consent is required to enter into this Agreement all
Material consents required to consummate the transaction contemplated hereunder.
In the event that any of the foregoing conditions are not satisfied, or waived
in writing by the respective Party hereto within the Lender Approval Period,
then either Party (provided such is not in breach of its obligations under this
Section 6.3) shall have a right to terminate this Agreement upon written notice
to the other Party, whereupon the Parties shall have no further rights or
obligations hereunder other than Surviving Obligations.  Provided a Party is not
in default of any its obligations under this Section 6.3, the Parties
acknowledge and agree that termination of this Agreement pursuant to this
Section 6.3 due to failure of one of the Party’s respective lenders to approve
the transactions contemplated herein does not entitle, nor is it available, by
any Party to invoke the remedies set forth in Sections 5.7, 6.2, and/or 11.13 of
this Agreement.
 
6.4          Board/Member Approval.  The Parties obligations to consummate the
transactions hereunder shall be subject to, on or before at least two (2) days
prior to the Closing Date, the following condition precedents being satisfied;
the approval and consent of this Agreement and the transactions contemplated
hereby by the respective Board of Managers, Board of Directors, Members and/or
any other bodies having management or approval authority of the respective
Parties.   In the event that the foregoing condition has not been satisfied,
then either Party (provided such party is not currently in Material default of
any of its covenants, representations and/or warranties of this Agreement,
including but not limited to Section 11.13) shall have the right to terminate
this Agreement upon written notice to the other Party, whereupon the Parties
shall have no further rights or obligations hereunder other than Surviving
Obligations.
 
36

--------------------------------------------------------------------------------


 
6.5          CapSource Financing of PE Real Property. The Parties hereby agree
as following with regard to financing of the PE Real Property under the
CapitalSouce Loan:
 
a.           PE Properties to be financed under CapSource Loan.  At Closing, the
PE Real Property set forth on Schedule 6.5(a) attached hereto and incorporated
herein by this reference (the “PE CS Properties”) shall be financed or continue
to be financed under the CapSource Loan, any and all mortgages, deeds of trust,
liens or other encumbrances (together with related debt, “Mortgages”) upon the
PE CS Properties shall be either assumed under the CapSource Loan, paid off
and/or otherwise satisfied at or prior to Closing, and, except as otherwise
agreed to in writing by URH and Lender, all membership interests of any PE
Affiliate which directly owns any of the PE CS Properties shall be held only by
PE and/or PE Affiliates.


b.           PE Properties not to be financed under CapSource Loan.  The PE Real
Property set forth on Schedule 6.5(b) attached hereto and incorporated herein by
this reference (the “PE NONCS Properties”) shall not be financed (except as
otherwise may be agreed upon by the Parties and approved by CapSource) under the
CapSource Loan and any and all Mortgages upon the PE NONCS Properties shall be
assumed by Holdings (or its subsidiaries) at Closing, provided, however, that
Holdings shall not accept any PE NONCS Property unless (a) the outstanding
balance of the applicable Mortgage, as of the Closing Date, is not greater than
the amount set forth on Schedule 6.4(b) attached hereto and incorporated herein
by this reference, and (b) at or prior to Closing, PE has received written
consent to (1) Holdings’ assumption of each PE NONCS Property Mortgage from each
Person holding such Mortgages and (2) the transfer to Holdings’ of the PE
Affiliate which owns the applicable PE NONCS Property.  For avoidance of doubt,
PE shall carry the sole burden of obtaining the aforementioned consents.
 
ARTICLE 7.
 
Closing Costs
 
7.1          Except as otherwise provided herein, PE and Holdings understand and
agree that each of PE and Holdings shall be solely responsible for its own
pre-closing costs and closing costs in connection with the transaction
contemplated herein, including without limitation appraisal fees, survey fees,
inspection costs, title examination fees, premiums for all title insurance
commitments, fees for endorsements, title policies, title updates, recording
fees, real estate transfer Taxes, attorney’s fees and all fees of all other
advisers engaged by such Party.
 
ARTICLE 8.
 
Condemnation
 
8.1          In the event of an actual or proposed taking (by exercise of the
power of eminent domain) with respect to which PE receives notice, or to PE’s
Knowledge, prior to Closing of all or any portion of the PE Property (as
respects PE and/or PE Affiliates), PE shall give Holdings prompt written notice
thereof. PE shall assign to Holdings at Closing all of its rights, title and
interest in and to any award to which PE and/or PE Affiliates may be entitled or
if such award is received prior to Closing, PE shall contribute the same to
Holdings at Closing.

 
37

--------------------------------------------------------------------------------

 

ARTICLE 9.
 
Indemnification
 
9.1          Survival of Representations and Warranties.  The representations
and warranties of the Parties contained herein shall not be extinguished by the
Closing, but shall survive the Closing, and all claims for indemnification shall
be asserted not later than the second anniversary of the Closing Date; provided,
however, that (a) each of the representations and warranties contained in
Sections 4.1(a), (c), (d) and (g) (but only to the extent relating to authority)
and Sections 4.2(a), (c), (d) and (g) (but only to the extent relating to
authority) shall survive the Closing without limitation as to time, and the
period during which a claim for indemnification may be asserted in connection
therewith shall continue indefinitely; and (b) each of the representations and
warranties contained in Section 4.1(e), (f), (s) and (aa) and Sections 4.2(e),
(f), (s) and (aa) shall survive the Closing until, and all claims for
indemnification in connection therewith shall be asserted no later than, sixty
(60) days following the expiration of any statute of limitation applicable to
the rights of any Person to bring any claim with respect to such matters.  The
covenants and agreements of the Parties hereunder shall survive without
limitation as to time, and the period during which a claim for indemnification
may be asserted in connection therewith shall continue until the expiration of
the applicable statute of limitations.  Notwithstanding the foregoing, if, prior
to the close of business on the last day a claim for indemnification may be
asserted hereunder, an Indemnifying Party shall have been properly notified of a
claim for indemnity hereunder and such claim shall not have been finally
resolved or disposed of at such date, such claim shall continue to survive and
shall remain a basis for indemnity hereunder until such claim is finally
resolved or disposed of in accordance with the terms hereof.
 
9.2          Indemnification by PE. PE shall hold harmless and indemnify
Holdings, UR, URH, Holdings Affiliates  and their respective managers, members,
directors, officers, equityholders, employees and agents ("Holdings Indemnified
Parties") from and against, and shall compensate and reimburse each of them for,
any Losses that are directly or indirectly suffered or incurred by any Holdings
Indemnified Party or to which they may otherwise become subject at any time
(regardless of whether such Losses relate to any third-party claim) and that
directly or indirectly arise from or are directly or indirectly connected with:
 
a.           any breach of any of the representations or warranties made by PE
in this Agreement or in any of the certificates or other agreements delivered by
PE pursuant hereto; and
 
b.           any breach of any covenant or obligation of PE contained in this
Agreement or any agreement delivered pursuant hereto; and
 
c.           any Unassumed Liability of PE and/or /PE Affiliates provided that
Holdings did not exercise its rights pursuant to Section 3.3.
 
9.3          Indemnification by Holdings.  Holdings shall hold harmless and
indemnify PE, PE Affiliates, and their respective managers, members, directors,
officers, equityholders, employees and agents (the "PE Indemnified Parties")
from and against, and shall compensate and reimburse each of them for, any
Losses that are directly or indirectly suffered or incurred by any PE
Indemnified Party, or to which they may otherwise become subject at any time
(regardless of whether such Losses relate to any third-party claim) and that
directly or indirectly arise from or are directly or indirectly connected with:
 
a.           any breach of any of the representations or warranties made by
Holdings in this Agreement or in any of the certificates or other agreements
delivered by Holdings pursuant to this Agreement; and

 
38

--------------------------------------------------------------------------------

 

b.           any breach of any covenant or obligation of Holdings contained in
this Agreement or any agreement delivered pursuant to this Agreement; and
 
c.           any Assumed Liability; provided that any Loss arising out of same
is not a direct or indirect result of a breach of any representation, warranty,
covenant or other agreement of PE hereunder.


9.4          Indemnification by URH.  URH shall hold harmless and indemnify PE,
PE Affiliates, Holdings and Holdings Affiliates and their respective managers,
members, directors, officers, equityholders, employees and agents (the
"Indemnified Parties") from and against, and shall compensate and reimburse each
of them for, any Losses that are directly or indirectly suffered or incurred by
any Indemnified Party, or to which they may otherwise become subject at any time
(regardless of whether such Losses relate to any third-party claim) and that
directly or indirectly arise from or are directly or indirectly connected with:
 
a.           any breach of any of the representations or warranties made by URH
in this Agreement or in any of the certificates or other agreements delivered by
URH pursuant to this Agreement; and
 
b.           any breach of any covenant or obligation of URH contained in this
Agreement or any agreement delivered pursuant to this Agreement.


9.5          Limitation of Damages.
 
a.           An Indemnifying Party shall not be required to make any
indemnification payment pursuant to this Article 9 until such time as the total
amount of all Losses (including the Losses arising from such breach and all
other Damages arising from any other breaches of any representations or
warranties) that have been suffered or incurred by any one or more of the
Indemnified Parties, or to which any one or more Indemnified Parties has or have
otherwise become subject, exceeds Two Hundred and Fifty Thousand and No/100
Dollars ($250,000.00) in the aggregate.  At such time as an Indemnified Party’s
Damages exceed $250,000.00, the Indemnifying Party shall indemnify the full
amount of such aggregate claims and all resolved claims thereafter, subject to
any other applicable limitations under this Article.
 
b.           Notwithstanding any other provision in this Agreement, no
indemnifying party shall be required to make payments for indemnification claims
in the aggregate under this Agreement in excess of Ten Million and No/100
Dollars ($10,000,000.00).
 
c.           Absent fraud, no Party or other Person shall be entitled to recover
special, punitive, consequential or incidental damages with respect to any
breach of any representation, warranty or covenant under this Agreement, and
under no circumstances shall such damages be considered Damages under this
Agreement; provided that the Parties agree that any damages incurred by a Party
due to a third-party claim that are special, punitive, consequential or
incidental damages with respect to such third-party claim shall be considered
Damages hereunder.
 
9.6          Claims.
 
a.           If an Indemnified Party (the “Claimant”) wishes to assert an
indemnification claim, the Claimant shall deliver to all other Parties a written
notice (a “Claim Notice”) setting forth:

 
39

--------------------------------------------------------------------------------

 

(i)           the specific representation, warranty, covenants or obligation
alleged to have been breached by the Indemnifying Party;
 
(ii)          a detailed description of the facts and circumstances giving rise
to the alleged breach of such representation, warranty, covenant or obligation
or the relevant Liability that existed prior to the Closing; and
 
(iii)         a detailed description of, and a reasonable estimate of the total
amount of, the Damages actually incurred or expected to be incurred by the
Claimant as a direct result of such alleged breach.
 
b.           Any and all indemnification payments made by an Indemnifying Party
to a Claimant, shall be paid in cash payment within ten (10) days of demand and
if not so paid shall incur interest at the legal rate in effect in the State of
Delaware per annum until paid in full.  Until paid, any unpaid portion of the
Damages shall be offset against the Indemnifying Party’s Distributions, if any,
as such term is defined in the LLC Agreement, and as such distributions may be
made from time to time in accordance with the LLC Agreement.
 
c.           The indemnification provided for hereunder shall not give the
Indemnifying Party any right to participate in the selection of counsel for an
Indemnified Party or the conduct or settlement of any dispute or proceeding for
which indemnification may be claimed, which shall in all events be in
Indemnified Party’s sole and reasonable discretion.
 
9.7          Exclusive Remedy.  Except as otherwise set forth in this Agreement
and for remedies that cannot be waived as a matter of law, the indemnification
remedies and other remedies provided in this Article shall be the exclusive
remedies with respect to breaches of representations, warranties or covenants
under this Agreement or for Unassumed Liabilities.  Accordingly, the exercise by
any Party or other Person of any of the Party’s or Person’s rights under this
Article shall be deemed an election of remedies and shall be deemed to
prejudice, or to constitute or operate as a waiver of, any other right or remedy
that such party or Person may be entitled to exercise with respect to such
breaches.
 
ARTICLE 10.
 
Notices
 
Any notices or deliveries which may be permitted or required hereunder shall be
in writing and shall be deemed to have been duly given as of the date and time
that the same are hand delivered or are delivered (or delivery is attempted) by
overnight courier or by the United States Postal Service, Certified Mail, return
receipt requested, postage prepaid, and addressed to the Parties hereto or their
designated representatives as set forth immediately below, or to such other
addresses as the Parties hereto shall from time to time designate to the others
by notice in writing as herein provided.
 
 
If for PE, to
Private Escapes Holdings LLC

ATTN: Richard Keith
314 East Mountain Avenue
Suite 101
Fort Collins, Colorado 80524

 
40

--------------------------------------------------------------------------------

 

 
With a copy to:
Ringenberg, Funk & Beller, P.C.

ATTN:  Joel M. Funk, Esq.
215 W. Oak St., 10th Floor
Fort Collins, CO 80521
 
 
If for Holdings to:
Ultimate Escapes Holdings, LLC

ATTN: Jim Tousignant
3501 West Vine Street
Suite 225
Kissimmee, Florida 34741


 
With a copy to:
Thomas A. Bartolozzi, Esq.

Weinstock & Scavo
3405 Piedmont Road, N.E.
Suite 300
Atlanta, Georgia 30305


 
If for URH to:
Ultimate Resort Holdings, LLC

ATTN: Jim Tousignant
3501 West Vine Street
Suite 225
Kissimmee, Florida 34741


 
With a copy to:
Thomas A. Bartolozzi, Esq.

Weinstock & Scavo
3405 Piedmont Road, N.E.
Suite 300
Atlanta, Georgia 30305


In the event that any notice or performance date shall be required to be
performed on a weekend or legal holiday, then such date shall automatically be
extended to the end of the next Business Day.
 
ARTICLE 11.
 
Miscellaneous
 
11.1        Binding Effect.  This Agreement shall inure to the benefit of and
shall be binding upon the Parties hereto and their respective executors,
administrators, personal representatives, heirs, successor, and permitted
assigns.
 
11.2        Governing Law.  This Agreement shall be deemed to be made in, and in
all respects shall be interpreted, construed, and governed by and in accordance
with the laws of, the State of Delaware without regard to its conflict of laws
provisions.
 
11.3        Headings; References.  The section and paragraph headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement.  Wherever the context
requires, the gender of all words herein shall include the masculine, feminine,
and neuter, and the number of all words shall include the singular and the
plural.
 
11.4        Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.  This Agreement may be
signed by electronic signature such as facsimile transmission and such
signatures shall be deemed to be original signatures.

 
41

--------------------------------------------------------------------------------

 

11.5        Entire Agreement.  This Agreement, together with the Marketing
Cooperation Agreement, is intended by the Parties hereto to be the final
expression of their agreement with respect to the subject matter hereof and is
the complete and exclusive statement of the terms thereof notwithstanding any
representations, statements or agreements to the contrary heretofore or
contemporaneously made.  In the event of conflict between the terms of this
Agreement and the Marketing Cooperation Agreement, the Parties agree that the
terms of this Agreement shall control in all instances.
 
11.6        Amendment.  This Agreement may be modified only by a written
instrument signed by each of the Parties hereto.
 
11.7        Assignment.  None of the Parties shall assign any rights or delegate
any duties under this Agreement without the prior written consent of the other
Parties, which consent shall not be unreasonably withheld, conditioned or
delayed.
 
11.8        Time of Essence.  TIME IS OF THE ESSENCE IN THIS AGREEMENT.
 
11.9        Exhibits and Schedules.  All Exhibits and Schedules referred to in
this Agreement shall be and are hereby incorporated into this Agreement by
reference.
 
11.10      Severability.  In the event that any provision of this Agreement is
found to be unenforceable or void either in whole or in part, the offending
provision shall be construed as valid and enforceable only to the extent
permitted by law, and the remainder of this Agreement shall remain in full force
and effect.
 
11.11      Confidentiality.  The Parties each expressly covenant and agree as a
condition of this Agreement that such Party shall not disclose to any third
party the terms of this Agreement or any of the due diligence materials that are
not already available to the general public, except (i) to its accountants,
attorneys, investors, members and consultants as may be reasonably required for
purposes of the transaction contemplated by this Agreement (provided such
accountants, attorneys, investors, members and consultants shall likewise be
bound by the confidentiality provisions hereof), and (ii) as may be required by
direction of a court to provide such information in the course of legal
proceedings.  In the event any Person seeks through legal process to obtain from
a Party information concerning the terms and conditions of this Agreement, the
Party upon whom such demand has been made shall provide reasonable notice
thereof to the other Parties in the manner hereinabove specified for the giving
and receiving of notices.
 
11.12      Publicity/Press Releases.  Neither Party, nor its respective
affiliates and subsidiaries, shall issue any press release or make any public
statement, with respect to this Agreement or the transactions contemplated
hereby without the prior written consent of the other Parties, and in any event,
no press release or other public announcement shall disclose any of the terms
and conditions of this Agreement or any of the agreements contemplated to be
executed hereby.  Further, neither PE (nor the PE Affiliates) nor Holdings (nor
the Holdings Affiliates) shall make any statement that either states, implies or
infers that Holdings (or the Holdings Affiliates) or PE (or the PE Affiliates)
are employees, agents, partners, joint ventures of the other party or otherwise
affiliated in any manner with each other without the prior written consent of
the other or PE or Holdings, as the case may be.

 
42

--------------------------------------------------------------------------------

 

11.13      Exclusivity.  In consideration of the Parties’ willingness to commit
resources to conduct inspections in connection with this Agreement, forego other
potential opportunities and incur legal, accounting, title and other incidental
expenses necessary to evaluate the transactions contemplated by this Agreement,
each Party agrees, that from the Effective Date of this Agreement until the
earlier of the Closing Date or the termination of this Agreement, that neither
Party, nor any of its respective officers, directors, managers, agents,
representatives, affiliates or representatives, will directly or indirectly,
make, accept, solicit, negotiate, entertain, meet with any third party, or have
any conversations or communication or reach any agreements or understandings
whatsoever concerning the possibility of an acquisition or sale of any of their
respective assets and/or properties except in the ordinary course of business,
or involving any type of merger, unit exchange or other business combination
regarding their respective business without the consent of the other
Party;  provided however that such restriction shall not prohibit a Party from
making, accepting, soliciting, negotiating, entertaining, meeting with any third
party, or having any conversations or communications or reaching any agreements
or understandings whatsoever with any third party concerning or relating  to
raising additional capital, whether via debt financing, equity financing or some
combination thereof or entering marketing arrangements with any third party that
substantially similar to those expressly prohibited under the terms and
conditions of the Marketing Cooperation Agreement.  In the event that either
Party breaches any of its obligations under this Section 11.13, the
non-breaching Party may terminate this Agreement by delivering written notice to
the breaching Party, whereupon the breaching Party shall pay the non-breaching
Party, One Million and No/100 Dollars ($1,000,000) as liquidated damages, it
being recognized by the Parties that such liquidated damages are not a penalty
but rather a constitute a reasonable pre-estimate of the actual damages reached
after negotiation between the Parties, each of whom recognize and agree that
such actual damages are impossible to determine at this time.  The Parties
acknowledge and agree that the remedies set forth in this Section 11.13 are not
cumulative with those remedies set forth in Sections 5.7(ii) and 6.2 of this
Agreement, it being agreed that a Party’s election to pursue a remedy under this
Section shall extinguish the right of such Party to pursue any other remedy
provided for in this Agreement.
 
11.14      Attorneys’ Fees.  In the event of any litigation between the Parties
under this Agreement, the prevailing party shall be entitled to recover, and the
court is directed to order the other Party or Parties to pay to the prevailing
party, in addition to any other relief awarded to the prevailing party, all
reasonable attorney’s fees and disbursements of the prevailing party’s legal
counsel in connection with the matter, together with court costs, through all
trial and appellate levels.  The provisions of this subparagraph shall survive
the Closing and any termination or cancellation of this Agreement.
 
11.15      Singular/Plural.  In construing this Agreement, the singular shall be
deemed to include the plural, the plural shall be deemed to include the singular
and the use of any gender and all captions and paragraph headings shall be
discarded.
 
11.16      Joint Effect.  The preparation of this Agreement has been a joint
effort of the Parties and the resulting documents shall not, solely as a matter
of judicial construction, be construed more severely against one of the Parties
than the other.
 
11.17      Cooperation.  Each Party will promptly execute and deliver any and
all reasonable written further assurances that are necessary, convenient, or
desirable to evidence, complete or perfect (or any combination thereof) the
transactions contemplated by this Agreement, so long as no further assurance
operates to impose any new or additional liability upon any Party.
 
11.18      No Third-Party Beneficiaries.  Unless specifically provided for in
this Agreement, this Agreement shall not be construed to confer any rights,
benefits, or remedies on any third Persons or entities other than the Parties to
this Agreement and their affiliates.

 
43

--------------------------------------------------------------------------------

 

11.19      Arbitration.  In the event of any dispute, claim or controversy
concerning, arising out of, or relating to, this Agreement, its effect, the
breach thereof, or the transactions contemplated by it, the same shall be
settled by arbitration in accordance with the Commercial Arbitration Rules of
the American Arbitration Association (the “AAA Rules”).  The arbitration shall
be before one neutral arbitrator to be selected in accordance with the AAA Rules
and whose decision shall be rendered in writing.  The results of the arbitration
shall be final and binding upon the parties, with costs paid by the Party who
does not prevail in the arbitration, and judgment on the award may be entered in
any court having jurisdiction thereof.  In rendering the award, the arbitrator
shall determine the rights and obligations of the parties according to the
substantive and procedural laws of the State of Delaware.  The arbitration shall
be held in Atlanta, Georgia, or at such other place as may be selected by mutual
agreement of the parties.  The arbitrator shall have no authority to award
punitive damages or any other damages not measured by the prevailing party’s
actual damages, and may not, in any event, make any ruling, finding or award
that does not conform to the terms and conditions of this Agreement.  Neither
Party nor the arbitrator may disclose the existence, content, or results of any
arbitration hereunder without the prior written consent of both Holdings and PE,
unless required to do so by order of a governmental authority, or as required by
Holdings or PE’s auditors in connection with the preparation of audited
financial statements, or as required by the disclosure requirements of any U.S.
or foreign securities law, regulation or stock exchange rule, or if a petition
to enforce arbitration is necessary to be filed with a court of competent
jurisdiction.
 
[THE REMAINDER OF THIS PAGE WAS INTENTIONALLY LEFT BLANK]

 
44

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has signed and sealed, or caused
their duly authorized officers to execute, this Agreement, all on or as of the
day and year first above written.
 
HOLDINGS:
   
Ultimate Escapes Holdings, LLC,
a Delaware limited liability company
   
By:
/s/ James Tousignant
  James Tousignant, CEO 



Date of Execution: 
 



PE:
 
Private Escapes Holdings, LLC,
a Delaware limited liability company
 
By:
/s/ Richard Keith
  Richard Keith, Managing Member, CEO 



Date of Execution: 
 



URH:
 
Ultimate Resort Holdings, LLC
a Delaware limited liability company
   
By:
/s/ James Tousignant
  James Tousignant, CEO 



Date of Execution: 
 


 

--------------------------------------------------------------------------------

 


INDEX OF EXHIBITS AND SCHEDULES


EXHIBITS


EXHIBIT A
Certificate of Organization of Ultimate Escapes Holdings, LLC
EXHIBIT B
Limited Liability Company Agreement of Ultimate Escapes Holdings, LLC
EXHIBIT C
PE U.S. Property
EXHIBIT D
PE Foreign Property
EXHIBIT E
PE Leased Property
EXHIBIT F
PE Excluded Property
EXHIBIT G
Holdings U.S. Property
EXHIBIT H
Holdings Foreign Property
EXHIBIT I
Holdings Leased Property
EXHIBIT J
Holdings Excluded Property
EXHIBIT K
Sypris/Ito Designated Real Property



SCHEDULES


SCHEDULE ONE
PE Affiliates
SCHEDULE TWO
Holdings Affiliates
SCHEDULE 1.3(a)
Sypris/ITO Settlement
SCHEDULE 2.1(d)
PE Real Property – Missing Appraisal(s)
SCHEDULE 4.1(e)
PE Needed Consents
SCHEDULE 4.1(f)
Exceptions to PE’s conveyance of Marketable Title
SCHEDULE 4.1(h)
PE Real Properties not situated on Public Property
SCHEDULE 4.1(k)
Legal Actions affecting PE Property
SCHEDULE 4.1(n)
Zoning Restrictions affecting PE Real Property
SCHEDULE 4.1(r)
PE Foreign Nationals
SCHEDULE 4.1(t)
PE Notice of Declaration violation claims
SCHEDULE 4.1(u)
Exceptions to Financial Statements-PE
SCHEDULE 4.1(v)
PE Obligations/Liabilities increased since Balance Sheet Date
SCHEDULE 4.1(y)
PE Patent, Trademark, Service Mark and Copyright applications and registrations
SCHEDULE 4.1(cc)
PE Insurance Policies
SCHEDULE 4.1(dd)
PE Ownership/Control of other entities
SCHEDULE 4.1(ee)
PE Benefit Plans
SCHEDULE 4.1(hh)
PE Reciprocal Easement Agreement, Recapture or Repurchase Rights
SCHEDULE 4.1(qq)
PE Resigned Members
SCHEDULE 4.2(e)
Holdings Needed Consents
SCHEDULE 4.2(f)
Exceptions to Holdings’ conveyance of Marketable Title
SCHEDULE 4.2(h)
Holdings Real Properties not situated on Public Property
SCHEDULE 4.2(k)
Legal Actions affecting Holdings Property
SCHEDULE 4.2(n)
Zoning Restrictions affecting Holdings Real Property
SCHEDULE 4.2(r)
Holdings Foreign Nationals
SCHEDULE 4.2(t)
Holdings Notice of Declaration violation claims
SCHEDULE 4.2(u)
Exceptions to Financial Statements-URH
SCHEDULE 4.2(v)
Holdings Obligations/Liabilities increased since Balance Sheet Date
SCHEDULE 4.2(y)
Holdings Patent, Trademark, Service Mark and Copyright applications and
registrations
SCHEDULE 4.2(cc)
Holdings Insurance Policies
SCHEDULE 4.2(dd)
Holdings Ownership/Control of other entities
SCHEDULE 4.2(ee)
Holdings Benefit Plans
SCHEDULE 4.2(ff)
Agreements with Financial Advisors
SCHEDULE 4.2(hh)
Holdings Reciprocal Easement Agreement, Recapture or Repurchase Rights
SCHEDULE 5.2
Existing PE Title Defects
SCHEDULE 6.2(l)
Non-Competition Agreement
SCHEDULE 6.2(m)
Key Employees of PE
SCHEDULE 6.4(a)
PE CS Properties
SCHEDULE 6.4(b)
PE NONCS Properties
SCHEDULE 6.6
PE Settlement Offer


 

--------------------------------------------------------------------------------

 
 
AMENDMENT NO.1 TO THIRD AMENDED AND RESTATED CONTRIBUTION AGREEMENT
 
THIS AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED CONTRIBUTION AGREEMENT (this
“Amendment”), effective as of August 13, 2009, is by and among Private Escapes
Holdings, LLC, a Delaware limited liability company (“PE”) on behalf of itself
and all of its affiliates (such affiliates being sometimes referred to
hereinafter as “PE Affiliates”), and Ultimate Escapes Holdings, LLC, a Delaware
limited liability company (hereinafter referred to as “Holdings on behalf of
itself and all of its affiliates (such affiliates being sometimes referred to as
“Holding Affiliates”).  Throughout this Amendment, PE and Holdings are sometimes
referred to as a “Party,” and collectively referred to as the “Parties.”  The
Holdings Affiliates and PE Affiliates are collectively referred to as the
“Affiliates.”


Reference is made to that certain Contribution Agreement dated as of September
7, 2007 by and among Holdings, Ultimate Resort Holdings, a Delaware limited
liability company (“URH”) and PE, as amended and restated by that certain
Amended and Restated Contribution Agreement among the Parties dated as of May
23, 2008, as further amended by that certain Second Amended and Restated
Contribution Agreement among the Parties dated as of June 12, 2009, as further
amended by the certain Third Amended and Restated Contribution Agreement amount
the Parties dated as of July 21, 2009 (which may be amended or modified from
time to time, together with all other related supplements, agreements, documents
and instruments, and all annexes, appendices, exhibits and schedules thereto,
the “Contribution Agreement”).  Capitalized terms used, but not defined, in this
Amendment shall have the meanings specified in the Contribution Agreement.


WHEREAS, the Parties desire to amend the Contribution Agreement in the manner
set forth herein.


NOW, THEREFORE, in consideration of the mutual promises made herein, the
Parties, intending to be legally bound, hereby agree as follows:


 
1.
Paragraph 1.3 of the Contribution Agreement is hereby amended by adding the
following definition of the term “AIP Properties” prior to the first definition
therein:



“AIP Properties” shall mean any and all rights of PE and the PE Affiliates in or
otherwise related to those certain properties identified and set forth on
Exhibit “L” attached hereto, including, without limitation, any purchase
agreements, option contracts, options, or other rights related to the
acquisition of such properties, whether such rights are direct or indirect, or
vested or non-vested, but excluding, however, PE’s obligations relating to such
properties.


 
2.
The definition of the term “PE Property” within Paragraph 1.3 of the
Contribution Agreement is hereby amended by:



Adding the words “, the AIP Properties” after the words “the PE FF&E”.


 
3.
Paragraph 1.4 of the Contribution Agreement is hereby amended by:



Replacing the words “July 28, 2009” with “August 14, 2009”.

 
1

--------------------------------------------------------------------------------

 

 
4.
Paragraph 5.2 of the Contribution Agreement is hereby amended by deleting said
section in its entirety and substituting in its place the following:



“  5.2  Title - PE Real Property.  At Closing, the PE Real Property will be free
and clear of any liens, claims, easement or encumbrances except for: (i) ad
valorem Taxes not yet due and payable for the year in which the respective
Closing occurs; (ii) all exceptions, restrictions and matters set forth in the
title commitments (“PE Title Commitments”) delivered as of the Effective Date by
PE to URH from the Title Company, excepting those matters, defects, objections
or requirements set forth on Schedule 5.2 attached hereto (“Existing PE Title
Defects”); and (iii) any existing mortgage in favor of CapSource (items (i),
(ii)  and (iii) being hereinafter collectively referred to as the “PE Permitted
Exceptions”). In the event that Holdings finds any additional matters affecting
title to the PE Real Property, including the Existing PE Title Defects, other
than the PE Permitted Exceptions (“PE Additional Exceptions”), Holdings may
deliver to PE written notice of any such defects or objections and PE shall
thereafter have until the earlier of: (x) August 19, 2009 or (y) the Closing
Date, to cure or terminate any such defect or objection. If PE is unable or
refuses to remove or cure such additional title objections pertaining to the PE
Real Property, then Holdings may: (i) deliver to PE a notice terminating this
Agreement, whereupon the Parties shall have no further rights or obligations
hereunder other than the Surviving Obligations; (ii) waive any such matter or
title defect and consummate the transactions contemplated herein; (or) one time
only, to cause the Closing Date to be extended for a period of time not to
exceed thirty (30) days, after which a termination or waiver may occur as
provided in (i) or (ii) above.”


 
5.
Paragraph 6.1 of the Contribution Agreement is hereby amended by:



Replacing the words “July 31, 2009” with “August 31, 2009”.


 
6.
Paragraph 6.2(l) of the Contribution Agreement is hereby amended by:



Adding the words “at or prior to Closing” after the words “the form of which
shall be attached hereto as Schedule 6.2(l)”.


 
7.
Paragraph 6.4 of the Contribution Agreement is hereby amended by:



Deleting the words “at least two (2) days prior to” from such paragraph.


 
8.
Except as specifically amended above, the Contribution Agreement remains in full
force and effect in accordance with its terms and provisions. In no event shall
this Amendment or any Party’s execution below be or result in a waiver of any
breach or default of any other Party which is outstanding as of the execution
hereof and the Parties acknowledge that each Party’s rights with respect to any
such outstanding breach or default shall continue in accordance with the
Contribution Agreement.  This Amendment may be executed in multiple facsimile
counterparts, each of which shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument.



[Signatures appear on following page]

 
2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of the parties hereto has signed and sealed, or caused
their duly authorized officers to execute, this Amendment, all on or, as of the
day and year first above written.
 
HOLDINGS:
 
Ultimate Escapes Holdings, LLC,
a Delaware limited liability company
   
BY:    
/s/ James Tousignant
 
James Tousignant – CEO
   
Date of Execution: 8/14/09
   
PE:
      Private Escapes Holdings, LLC, a Delaware limited liability company    
By:
/s/ Richard Keith
 
Richard Keith, Managing Member, CEO
   
Date of Execution: 8/14/09
   
URH:
 
Ultimate Resort Holdings, LLC, a Delaware
limited Liability company
 
BY:
/s/ James Tousignant
 
James Tousignant, CEO
   
Date of Execution: 8/14/09


 
3

--------------------------------------------------------------------------------

 
 